Exhibit 10.3

 

TRADEWEB MARKETS LLC

 

FIFTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of April 4, 2019

 

THE COMPANY INTERESTS REPRESENTED BY THIS FIFTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS. SUCH COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I. DEFINITIONS

2

 

 

ARTICLE II. ORGANIZATIONAL MATTERS

15

Section 2.01

Formation of Company

15

Section 2.02

Fifth Amended and Restated Limited Liability Company Agreement

15

Section 2.03

Name

16

Section 2.04

Purpose

16

Section 2.05

Principal Office; Registered Office

16

Section 2.06

Term

16

Section 2.07

No State-Law Partnership

16

 

 

 

ARTICLE III. MEMBERS; UNITS; CAPITALIZATION

16

Section 3.01

Members

16

Section 3.02

Units

17

Section 3.03

Recapitalization; Corporation’s Purchase of Common Units.

18

Section 3.04

Authorization and Issuance of Additional Units

19

Section 3.05

Repurchases or Redemptions

21

Section 3.06

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units

21

Section 3.07

Negative Capital Accounts

22

Section 3.08

No Withdrawal

22

Section 3.09

Loans From Members

22

Section 3.10

Tax Treatment of Corporate Equity Plans

22

Section 3.11

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan

24

 

 

 

ARTICLE IV. DISTRIBUTIONS

24

Section 4.01

Distributions

24

Section 4.02

Restricted Distributions

26

 

 

 

ARTICLE V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

26

Section 5.01

Capital Accounts

26

Section 5.02

Allocations

27

Section 5.03

Regulatory and Special Allocations

27

Section 5.04

Final Allocations

29

Section 5.05

Tax Allocations

29

Section 5.06

Indemnification and Reimbursement for Payments on Behalf of a Member

30

 

 

 

ARTICLE VI. MANAGEMENT

30

Section 6.01

Authority of Manager

30

Section 6.02

Actions of the Manager

31

 

i

--------------------------------------------------------------------------------



 

Section 6.03

Resignation; No Removal

31

Section 6.04

Vacancies

32

Section 6.05

Transactions Between Company and Manager

32

Section 6.06

Reimbursement for Expenses

32

Section 6.07

Delegation of Authority

33

Section 6.08

Limitation of Liability of Manager

33

Section 6.09

Investment Company Act

34

Section 6.10

Outside Activities of the Manager

34

 

 

 

ARTICLE VII. RIGHTS AND OBLIGATIONS OF MEMBERS

34

Section 7.01

Limitation of Liability and Duties of Members; Investment Opportunities

34

Section 7.02

Lack of Authority

36

Section 7.03

No Right of Partition

36

Section 7.04

Indemnification

36

Section 7.05

Members Right to Act

38

Section 7.06

Inspection Rights

39

 

 

 

ARTICLE VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS

39

Section 8.01

Records and Accounting

39

Section 8.02

Fiscal Year

39

 

 

 

ARTICLE IX. TAX MATTERS

40

Section 9.01

Preparation of Tax Returns

40

Section 9.02

Tax Elections

40

Section 9.03

Tax Controversies.

40

 

 

 

ARTICLE X. RESTRICTIONS ON TRANSFER OF UNITS

42

Section 10.01

Transfers by Members

42

Section 10.02

Permitted Transfers

43

Section 10.03

Restricted Units Legend

43

Section 10.04

Assignee’s Rights

44

Section 10.05

Assignor’s Rights and Obligations

44

Section 10.06

Overriding Provisions

45

Section 10.07

Tender Offers and Other Events with respect to the Corporation

46

 

 

 

ARTICLE XI. REDEMPTION AND EXCHANGE RIGHTS

48

Section 11.01

Redemption Right of a Member

48

Section 11.02

Contribution of the Corporation

54

Section 11.03

Exchange Right of the Corporation

54

Section 11.04

Reservation of Shares of Class A Common Stock and Class B Common Stock and other
Procedures

55

Section 11.05

Effect of Exercise of Redemption or Exchange Right

58

Section 11.06

Tax Treatment

58

 

 

 

ARTICLE XII. ADMISSION OF MEMBERS

58

Section 12.01

Substituted Members

58

 

ii

--------------------------------------------------------------------------------



 

Section 12.02

Additional Members

58

 

 

 

ARTICLE XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

59

Section 13.01

Withdrawal and Resignation of Members

59

 

 

 

ARTICLE XIV. DISSOLUTION AND LIQUIDATION

59

Section 14.01

Dissolution

59

Section 14.02

Liquidation and Termination

59

Section 14.03

Deferment; Distribution in Kind

60

Section 14.04

Cancellation of Certificate

60

Section 14.05

Reasonable Time for Winding Up

61

Section 14.06

Return of Capital

61

 

 

 

ARTICLE XV. VALUATION

61

Section 15.01

Determination

61

Section 15.02

Dispute Resolution

61

 

 

 

ARTICLE XVI. GENERAL PROVISIONS

62

Section 16.01

Power of Attorney

62

Section 16.02

Confidentiality

62

Section 16.03

Amendments

64

Section 16.04

Title to Company Assets

65

Section 16.05

Addresses and Notices

65

Section 16.06

Binding Effect; Intended Beneficiaries

66

Section 16.07

Creditors

66

Section 16.08

Waiver

67

Section 16.09

Counterparts

67

Section 16.10

Applicable Law; Jurisdiction; Court Proceedings; Waiver of Jury Trial.

67

Section 16.11

Severability

67

Section 16.12

Further Action

68

Section 16.13

Conflict

68

Section 16.14

Delivery by Electronic Transmission

68

Section 16.15

Right of Offset

68

Section 16.16

Entire Agreement

68

Section 16.17

Remedies

69

Section 16.18

Bank Member Representative

69

Section 16.19

Descriptive Headings; Interpretation

69

 

iii

--------------------------------------------------------------------------------



 

Annexures

 

Annex I —  List of Bank Members

 

Schedule of Members

 

Schedule A —  List of Members (immediately prior to the Effective Time)

 

Schedule B —  Schedule of Members

 

Exhibits

 

Exhibit A —                             Form of Joinder Agreement

 

Exhibit B —                             Form of Redemption Notice

 

Exhibit C —                             Form of Beneficial Ownership Notice

 

iv

--------------------------------------------------------------------------------



 

TRADEWEB MARKETS LLC

 

FIFTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

This FIFTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of April 4, 2019, is
entered into by and among Tradeweb Markets LLC, a Delaware limited liability
company (the “Company”), and its Members (as defined herein).

 

WHEREAS, the Company was formed as a limited liability company pursuant to and
in accordance with the Delaware Act (as defined herein) by the filing of the
Certificate (as defined herein) with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Act on October 2, 2007;

 

WHEREAS, the Company entered into a Limited Liability Company Agreement of the
Company, dated as of October 9, 2007, which was amended and restated in its
entirety by (i) the Amended and Restated Limited Liability Company Agreement of
the Company, dated as of January 2, 2008, (ii) the Second Amended and Restated
Limited Liability Company Agreement of the Company, dated as of November 1,
2010, (iii) the Third Amended and Restated Limited Liability Company Agreement
of the Company, dated as of March 14, 2012, and (iv) the Fourth Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
June 26, 2014 (as amended, supplemented or otherwise modified from time to time
but excluding the date hereof, together with all schedules, exhibits and annexes
thereto, the “Fourth A&R LLC Agreement”) by and among the Company and the
members listed on Schedule A hereto (collectively, the “Original Members”);

 

WHEREAS, immediately prior to the Effective Time, the Original Members hold the
outstanding Shares (as defined in the Fourth A&R LLC Agreement) as set forth on
Schedule A hereto in the Company (all such outstanding shares, the “Original
Units”) and the Unvested Class P-1 Shares outstanding prior to the date hereof
have been forfeited;

 

WHEREAS, the Company and the Original Members desire to have Tradeweb Markets
Inc., a Delaware corporation (the “Corporation”), effect an initial public
offering (the “IPO”) of shares of its Class A Common Stock (as defined herein),
and in connection therewith, to amend and restate the Fourth A&R LLC Agreement
in its entirety as of the Effective Time to reflect (a) the Recapitalization (as
defined herein), (b) the admission of the Corporation as a Member, (c) the
Corporation’s designation as the sole Manager (as defined herein), and (d) the
rights and obligations of the Members that are enumerated and agreed upon in the
terms of this Agreement effective as of the Effective Time, at which time the
Fourth A&R LLC Agreement shall be superseded entirely by this Agreement;

 

WHEREAS,  prior to the Effective Time, Refinitiv TW Holdings LLC contributed
100% of the limited liability company interests of Thomson TradeWeb LLC (the
“Blocker”) to the Corporation in exchange for 96,933,192 shares of Class B
Common Stock and the Blocker

 

1

--------------------------------------------------------------------------------



 

distributed all Original Units owned by the Blocker to the Corporation (the
transactions described in this recital, collectively, the “Blocker Roll-Up”);

 

WHEREAS, in connection with the Recapitalization and as of the Effective Time,
the Original Units will, automatically without any further action on the part of
the Company and the Original Members, be converted into Common Units (as defined
herein) as set forth herein, and the Original Units shall cease to exist;

 

WHEREAS, the Corporation will sell shares of its Class A Common Stock (the “Firm
Shares”) to public investors in the IPO and will use the net proceeds received
from the sale of the Firm Shares (the “Firm Share Proceeds”) to purchase Common
Units from certain Members pursuant to the Common Unit Purchase Agreement; and

 

WHEREAS, the Corporation may issue additional shares of Class A Common Stock
(the “Optional Shares”) in connection with the IPO as a result of the exercise
by the underwriters of their option to purchase additional shares of Class A
Common Stock granted by the Corporation (the “Optional Share Option”) and, if
the Optional Share Option is exercised in whole or in part, any additional net
proceeds (the “Optional Share Proceeds”) shall be used by the Corporation to
purchase Common Units from certain Members pursuant to the Common Unit Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

 

“Additional Member” has the meaning set forth in Section 12.02.

 

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Member’s Capital
Account balance shall be:

 

(a)           reduced for any items described in
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6) of the Treasury Regulations; and

 

(b)           increased for any amount such Member is obligated to contribute or
is treated as being obligated to contribute to the Company pursuant to
Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations (relating to partner
liabilities to a partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to
minimum gain).

 

“Admission Date” has the meaning set forth in Section 10.05.

 

2

--------------------------------------------------------------------------------



 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the Person specified. As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies of a Person (whether through ownership
of voting securities, by contract or otherwise, including, the ownership,
directly or indirectly, of securities having the power to elect a majority of
the board of directors or similar body governing the affairs of such Person).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Appraisers” has the meaning set forth in Section 15.02.

 

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

 

“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Assumed Tax Rate multiplied by the estimated or actual taxable income of the
Company, as determined for U.S. federal income tax purposes, allocated to such
Member pursuant to Section 5.05 for the period to which the Assumed Tax
Liability relates, as determined for U.S. federal income tax purposes to the
extent not previously taken into account in determining the Assumed Tax
Liability of such Member, as reasonably determined by the Manager; provided
that, in the case of the Corporation, such Assumed Tax Liability shall (i) be
computed without regard to any increases to the tax basis of the Company’s
property pursuant to Section 743(b) of the Code, and (ii) never cause the pro
rata amount distributed to the Corporation pursuant to Section 4.01(b) to be
less than an amount sufficient to enable the Corporation to timely (x) satisfy
all of its U.S. federal, state and local and non-U.S. tax liabilities, and
(y) meet its obligations pursuant to the Tax Receivable Agreement.

 

“Assumed Tax Rate” means a rate equal to the highest effective marginal combined
U.S. federal, state and local income tax rate for a Fiscal Year applicable to
corporate or individual taxpayers that applies to any Member for such Fiscal
Year, taking into account the character of the relevant tax items (e.g.,
ordinary or capital) and the deductibility of state and local taxes for U.S.
federal tax purposes, if any, as reasonably determined by the Manager.

 

“Bank Members” means those Members (including former Members) hereto listed on
Annex I hereto, along with each of their successors and Permitted Transferees to
which Units have been Transferred, and that has become a Member, in each case,
in accordance with the provisions of this Agreement.

 

“Bank Member Representative” means the Bank Member that at the commencement of
an examination or proceeding described in Section 9.03 is the Plurality Bank
Member, or such other Person as may be designated in accordance with 
Section 9.03(c).

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

3

--------------------------------------------------------------------------------



 

“Beneficial Ownership” means, with respect to a Member, the “beneficial
ownership” (within the meaning of Section 13(d) of the Exchange Act), without
duplication, of such Member together with any of its Affiliates or other person
subject to aggregation with such Member under Section 13(d) of the Exchange Act
for purposes of “beneficial ownership”, or by any “group” (within the meaning of
Section 13(d) of the Exchange Act) of which such Member or such Affiliate or
other person is, or is deemed to be, a part (or, to the extent that, as a result
of a change in law, regulation or interpretation after the date hereof, the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher ownership level, such ownership
level).

 

“Beneficial Ownership Notice” has the meaning set forth in Section 11.01(b).

 

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject (or will be subject at such time as
it owns Class A Common Stock), which period restricts the ability of such
Redeeming Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeeming Member in connection with a Share Settlement.

 

“Blocker” has the meaning set forth in the recitals to this Agreement.

 

“Blocker Roll-Up” has the meaning set forth in the recitals to this Agreement.

 

“Book Value” means, the adjusted basis of such asset for U.S. federal income tax
purposes, except as follows: (a) the initial Book Value of any Company asset
contributed by a Member to the Company shall be the gross Fair Market Value of
such Company asset as of the date of such contribution; (b) immediately prior to
the Distribution by the Company of any Company asset to a Member, the Book Value
of such asset shall be adjusted to its gross Fair Market Value as of the date of
such Distribution; (c) the Book Value of each Company asset shall be adjusted to
equal its gross Fair Market Value, as reasonably determined in good faith by the
Manager, as of the following times: (i) the acquisition of an additional Company
Interest in the Company by a new or existing Member in consideration of a
Capital Contribution of more than a de minimis amount; (ii) the Distribution by
the Company to a Member of more than a de minimis amount of property (other than
cash) as consideration for all or a part of such Member’s Company Interest; and
(iii) the liquidation of the Company within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(g); provided, that adjustments pursuant to clauses
(i) and (ii) above need not be made if the Manager reasonably determines in good
faith that such adjustment is not necessary or appropriate to reflect the
relative economic interests of the Members and that the absence of such
adjustment does not adversely and disproportionately, in any material respect,
affect any Member; (d) the Book Value of each Company asset shall be increased
or decreased, as the case may be, to reflect any adjustments to the adjusted tax
basis of such Company asset pursuant to Sections 734(b) or 743(b) of the Code,
but only to the extent that such adjustments are taken into account in
determining Capital Account balances pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m); provided, that Book Values shall not be adjusted
pursuant to this paragraph (d) to the extent that an adjustment pursuant to
paragraph (c) above is made in conjunction with a transaction that would
otherwise result in an adjustment pursuant to this paragraph; and if the Book
Value of a Company asset has been determined pursuant to paragraph (a) or
adjusted pursuant to paragraphs (c) or (d) above, such Book Value shall
thereafter be adjusted to reflect the

 

4

--------------------------------------------------------------------------------



 

Depreciation taken into account with respect to such Company asset for purposes
of computing Profits and Losses.

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

 

“Calculation Date” means the Redemption Date; provided, that solely for the
purposes of any Redemption conditioned by the Redeeming Member on the condition
set forth on Section 11.01(b)(iii), then “Calculation Date” shall mean the date
that the underwritten distribution of the shares of Class A Common Stock that
may be issued in connection with such proposed Redemption is priced.

 

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

 

“Capital Contribution” means, with respect to any Member, the aggregate amount
of any cash, cash equivalents, promissory obligations or the Fair Market Value
of other property that such Member contributes or contributed (or is deemed to
contribute or to have contributed) to the Company pursuant to Article III
hereof.

 

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the product of (a) the Share Settlement and (b) the Common Unit
Redemption Price.

 

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of the State of Delaware, as amended or amended and restated
from time to time.

 

“Class A Common Stock” means the Class A Common Stock, par value $0.00001 per
share, of the Corporation.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.00001 per
share, of the Corporation.

 

“Class C Common Stock” means the Class C Common Stock, par value $0.00001 per
share, of the Corporation.

 

“Class C Paired Interest” means one Common Unit together with one share of
Class C Common Stock.

 

“Class D Common Stock” means the Class D Common Stock, par value $0.00001 per
share, of the Corporation.

 

“Class D Paired Interest” means one Common Unit together with one share of
Class D Common Stock.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the shares of all classes and series of common stock of the
Corporation, including the Class A Common Stock, Class B Common Stock, Class C
Common

 

5

--------------------------------------------------------------------------------



 

Stock and Class D Common Stock, and any securities issued in respect thereof, or
in substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation or
similar transaction.

 

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members (or a permitted Assignee) and having the rights and
obligations specified with respect to the Common Units in this Agreement.

 

“Common Unit Purchase Agreement” means that certain Common Unit Purchase
Agreement, dated as of April 3, 2019, by and among the Corporation and certain
of the Original Members.

 

“Common Unit Redemption Price” means the arithmetic average of the
volume-weighted average prices for a share of Class A Common Stock on the
principal U.S. securities exchange or automated or electronic quotation system
on which the Class A Common Stock trades, as reported by Thomson ONE or its
successor or similar Refinitiv platform, or its successor, for each of the five
(5) consecutive full Trading Days ending on and including the last full Trading
Day immediately prior to the Redemption Date, subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock. If the Class A Common Stock
no longer trades on a securities exchange or automated or electronic quotation
system (or if the volume-weighted average price for a share of Class A Common
Stock is not reported by Thomson ONE or its successor or similar Refinitiv
platform, or its successor), then the Manager (through its Corporate Board,
including a majority of the independent directors (within the meaning of the
rules of the Stock Exchange)) shall determine the Common Unit Redemption Price.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Interest” means the interest of a Member (or a permitted Assignee) in
Profits, Losses and Distributions.

 

“Company Minimum Gain” means “partnership minimum gain” determined pursuant to
Section 1.704-2(d) of the Treasury Regulations.

 

“Confidential Information” has the meaning set forth in Section 16.02(a).

 

“Corporate Board” means the Board of Directors of the Corporation.

 

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its permitted successors and assigns.

 

“Corporation Charter” means the Amended and Restated Certificate of
Incorporation of the Corporation, as filed with the Secretary of State of the
State of Delaware, on or about the date hereof, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Corporation Offer” has the meaning set forth in Section 10.07(a).

 

6

--------------------------------------------------------------------------------



 

“Corporation Restricted Shares” has the meaning set forth in Section 3.04(b).

 

“Debt Agreements” means any promissory note, mortgage, loan agreement, credit
agreement, indenture or similar instrument or agreement to which the
Corporation, Company or any of their Subsidiaries is or becomes a borrower,
guarantor or restricted subsidiary, as such instruments or agreements may be
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancing or replacements thereof, in whole or in
part, with any other debt facility or debt obligation, for as long as the payee
or creditor to whom the Corporation, the Company or any of their Subsidiaries
owes such obligation is not an Affiliate of the Company; provided, that for the
avoidance of doubt, the definition of “Debt Agreement” shall not include the
Refinitiv Credit Agreement, Refinitiv Indentures or any amendments,
restatements, supplements, modifications, refinancing or replacements thereof.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.C. §
18-101, et seq., as it may be amended or supplemented from time to time, and any
successor thereto.

 

“Deliverable Common Stock” means with respect to (i) Class C Paired Interests,
Class A Common Stock, and (ii) with respect to Class D Paired Interests,
Class A  Common Stock or Class B Common Stock, as applicable, determined in
accordance with the Share Settlement.

 

“Depreciation” means, for each Taxable Year or other Fiscal Period, an amount
equal to the depreciation, amortization or other cost recovery deduction
allowable for U.S. federal income tax purposes with respect to property for such
Taxable Year or other Fiscal Period, except that (a) with respect to any such
property the Book Value of which differs from its adjusted tax basis for U.S.
federal income tax purposes and which difference is being eliminated by use of
the “remedial method” pursuant to Section 1.704-3(d) of the Treasury
Regulations, Depreciation for such Taxable Year or other Fiscal Period shall be
the amount of book basis recovered for such Taxable Year or other Fiscal Period
under the rules prescribed by Section 1.704-3(d)(2) of the Treasury Regulations,
and (b) with respect to any other such property, the Book Value of which differs
from its adjusted tax basis at the beginning of such Taxable Year or other
Fiscal Period, Depreciation shall be an amount which bears the same ratio to
such beginning Book Value as the U.S. federal income tax depreciation,
amortization, or other cost recovery deduction for such Taxable Year or other
Fiscal Period bears to such beginning adjusted tax basis; provided, however,
that if the adjusted tax basis of any property at the beginning of such Taxable
Year or other Fiscal Period is zero dollars ($0.00), Depreciation with respect
to such property shall be determined with reference to such beginning Book Value
using any reasonable method selected by the Manager.

 

“Direct Exchange” has the meaning set forth in Section 11.03(a).

 

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the Manager regarding a potential distribution
pursuant to Section 4.01(a), the amount of cash that could be distributed by the
Company for such purposes (i) in accordance with any Debt Agreement (and without
otherwise violating any applicable provisions of or resulting in a default (or
an event that, with notice or the lapse of time or both, would constitute a
default) under any such Debt Agreement), and (ii) excluding any amounts as
reasonably determined by the Manager to be necessary or appropriate to pay the
costs and expenses of, and fund, or set aside for the

 

7

--------------------------------------------------------------------------------



 

funding of, the operations, reserves for customary and usual claims, and
potential growth of, including acquisitions by, the Company, the Corporation or
its Subsidiaries.

 

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units,
(b) any other payment made by the Company to a Member in redemption or
repurchase of all or a portion of such Member’s Units or (c) any amounts payable
pursuant to Section 6.06.

 

“Effective Time” means the time at which this Agreement is effective as set
forth in the Reorganization Agreement.

 

“Equity Plan” means any stock, stock option or equity purchase plan, restricted
stock or other equity or equity-based compensation plan now or hereafter adopted
by the Company or the Corporation.

 

“Equity Securities” means (i) with respect to the Company or any of its
Subsidiaries, (a) Units or other equity interests in the Company or any
Subsidiary of the Company (including other classes or groups thereof having such
relative rights, powers and duties as may from time to time be established by
the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company),
(b) obligations, evidences of indebtedness or other securities or interests
convertible into or exchangeable for Units or other equity interests in the
Company or any Subsidiary of the Company, and (c) warrants, options or other
rights to purchase or otherwise acquire Units or other equity interests in the
Company or any Subsidiary of the Company and (ii) with respect to the
Corporation, any and all shares, interests, participation or other equivalents
(however designated) of corporate stock, including all common stock and
preferred stock, or warrants, options or other rights to acquire any of the
foregoing, including any debt instrument convertible or exchangeable into any of
the foregoing.

 

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company. “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including a
change in entity classification of a Member under Section 301.7701-3 of the
Treasury Regulations, termination of a partnership pursuant to
Section 708(b)(1) of the Code, a sale of assets by, or liquidation of, a Member
pursuant to an election under Sections 336 or 338 of the Code, or merger,
severance, or allocation within a trust or among sub-trusts of a trust that is a
Member), but that (b) does not terminate the existence of such Member under
applicable state law (or, in the case of a trust that is a Member, does not
terminate the trusteeship of the fiduciaries under such trust with respect to
all the Company Interests of such trust that is a Member).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------



 

“Exchange Agent” has the meaning set forth in Section 11.01(b).

 

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

 

“Exchange Rate” means (i) with respect to Class C Paired Interests, the number
of shares of Class A Common Stock for which one Class C Paired Interest is
entitled to be redeemed or exchanged and (ii) with respect to Class D Paired
Interests, the number of shares of Class A Common Stock or Class B Common Stock,
as applicable, for which one Class D Paired Interest is entitled to be redeemed
or exchanged. On the date of this Agreement, the Exchange Rate for the purposes
of the Class C Paired Interests and Class D Paired Interests shall be one (1),
subject to adjustment pursuant to Sections 11.01(f) and (g), respectively.

 

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

 

“Firm Share Common Unit Purchase” has the meaning set forth in Section 3.03(b).

 

“Firm Share Proceeds” has the meaning set forth in the recitals to this
Agreement.

 

“Firm Shares” has the meaning set forth in the recitals to this Agreement.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Company and which is permitted or required by Section 706 of
the Code.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

 

“Fourth A&R LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of clause (a) or (b) of this definition, including any
county, municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of clause (a), (b) or (c) of this definition.

 

“High-Vote Fall Away Event” means (a) any Transfer of Class B Common Stock or
Class D Common Stock, as applicable, by the initial registered holder thereof,
other than a Transfer to any Permitted Transferee of such holder or (b) the
occurrence of a Triggering Event (as defined in the Corporation Charter), as
detailed in Section 5.1(ii) of the Corporation Charter.

 

“Indemnified Person” has the meaning set forth in Section 7.04(a).

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

9

--------------------------------------------------------------------------------



 

“IPO Closing Date” means the closing date of the IPO, which for the avoidance of
doubt, means the date on which all Firm Share Proceeds required to be delivered
pursuant to the Underwriting Agreement have been delivered to the Corporation by
the underwriters as consideration for their purchase of the Firm Shares and, if
the underwriters exercise the Optional Share Option concurrently with the
closing date of the IPO, including the Optional Share Proceeds required to be
delivered to the Corporation by the underwriters as consideration for their
purchase of the Option Shares, or, if the underwriters do not exercise the
Option Share Option concurrently with the closing date of the IPO, excluding the
Optional Share Proceeds which may be delivered on one or more subsequent dates
following the closing date of the IPO.

 

“IRS” has the meaning set forth in Section 9.03(b).

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Law” means all laws (including common law), statutes, codes, ordinances,
rules and regulations of the United States, any foreign country and each state,
commonwealth, city, county, municipality, regulatory body, agency or other
political subdivision thereof.

 

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

 

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

 

“Majority Members” means the Members (which includes the Manager and its
controlled Affiliates) holding a majority of the Units then outstanding;
provided, that solely for the purposes of Section 6.05 and Section 14.01, if as
of any date of determination, a majority of the Units are then held by the
Manager or any Affiliates controlled by the Manager, then “Majority Members”
shall mean the Manager and any Affiliates controlled by the Manager together
with the consent of the Original Members (other than the Corporation and its
controlled Affiliates) holding at least sixty-six percent (66%) of the Units
held by all Original Members as of such date of determination.

 

“Manager” has the meaning set forth in Section 6.01(a).

 

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported on the Stock Exchange or, if the Class A Common Stock is not listed
or admitted to trading on the Stock Exchange, as reported on the principal
consolidated transaction reporting system on which the Class A Common Stock is
listed or admitted to trading or, if the Class A Common Stock is not listed or
admitted to trading on any national securities exchange, the principal other
automated quotation system that may then be in use or, if the Class A Common
Stock is not quoted by any such system, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in shares of
Class A Common Stock selected by the Corporate Board or, in the event that no
trading price is

 

10

--------------------------------------------------------------------------------



 

available for the shares of Class A Common Stock, the fair market value of a
share of Class A Common Stock, as determined in good faith by the Corporate
Board.

 

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units.

 

“Member Minimum Gain” means “partner nonrecourse debt minimum gain” as defined
in Section 1.704-2(i)(3) of the Treasury Regulations.

 

“Officer” has the meaning set forth in Section 6.01(b).

 

“Optional Share Common Unit Purchase” has the meaning set forth in
Section 3.03(b).

 

“Optional Share Option” has the meaning set forth in the recitals to this
Agreement.

 

“Optional Share Proceeds” has the meaning set forth in the recitals to this
Agreement.

 

“Optional Shares” has the meaning set forth in the recitals to this Agreement.

 

“Optionee” means a Person to whom a stock option is granted under any Equity
Plan.

 

“Original Members” has the meaning set forth in the recitals to this Agreement,
and shall include each of their successors and Permitted Transferees to which
Units have been Transferred, and that has become a Member hereto, in each case,
in accordance with the provisions of this Agreement.

 

“Original Units” has the meaning set forth in the recitals to this Agreement.

 

“Other Agreements” has the meaning set forth in Section 10.02.

 

“Partnership Representative” has the meaning set forth in Section 9.03(b).

 

“Percentage Interest” means, with respect to a Member at a particular time, such
Member’s percentage interest in the Company determined by dividing such Member’s
Units by the total Units of all Members at such time. The Percentage Interest of
each member shall be calculated to the 4th decimal place.

 

“Permitted Transfer” has the meaning set forth in Section 10.02.

 

“Permitted Transferee” has the meaning set forth in the Corporation Charter.

 

“Person” means an individual, corporation, partnership, firm, limited liability
company, trust, unincorporated organization, association, joint-stock company,
joint venture or any Governmental Entity or other entity.

 

11

--------------------------------------------------------------------------------



 

“Plurality Bank Member” means (with respect to the particular time period in
question) the Bank Member or former Bank Member with the highest number of Units
as compared to all the Bank Members at the beginning of such time period, or, if
the Tax Matters Partner or Partnership Representative, as the case may be, is
unable to contact such Bank Member, as determined in good faith by the Tax
Matters Partner or Partnership Representative, then the current or former Bank
Member with the second highest number of Units (in respect of the relevant time
period) as compared to all the Bank Members.

 

“Pro rata,” “proportional,” “in proportion to,” and other similar terms, means,
with respect to the holder of Units, pro rata based upon the number of such
Units held by such holder as compared to the total number of Units outstanding.

 

“Profits” means items of Company income and gain determined according to
Section 5.01(b).

 

“Push-Out Election” has the meaning set forth in Section 9.03(b).

 

“Recapitalization” has the meaning set forth in Section 3.03(a).

 

“Redeemed Units” has the meaning set forth in Section 11.01(b).

 

“Redeeming Member” has the meaning set forth in Section 11.01(b).

 

“Redemption” has the meaning set forth in Section 11.01(a).

 

“Redemption Date” has the meaning set forth in Section 11.01(b).

 

“Redemption Notice” has the meaning set forth in Section 11.01(b).

 

“Redemption Right” has the meaning set forth in Section 11.01(a).

 

“Refinitiv Credit Agreement” means that certain credit agreement, dated
October 1, 2018, by and among Financial & Risk US Holdings, Inc., as borrower,
Bank of America, N.A., as administrative agent and the lenders party thereto
relating to a $6,500,000,000 secured dollar term loan facility maturing
October 1, 2025, a €2,355,000,000 secured Euro term loan facility maturing
October 1, 2025 and a $750,000,000 secured revolving facility maturing
October 1, 2023.

 

“Refinitiv Indentures” means (i) the indenture, dated as of October 1, 2018, by
and among Financial & Risk US Holdings, Inc., as issuer, F&R (Cayman) Parent
Ltd. and its subsidiaries party thereto, as guarantors, and Deutsche Bank Trust
Company Americas, as trustee and collateral agent, relating to 6.250% Senior
First Lien Notes due 2026 and 4.500% Senior First Lien Notes due 2026 and
(ii) the indenture, dated as of October 1, 2018, by and among Financial & Risk
US Holdings, Inc., as issuer, F&R (Cayman) Parent Ltd. and its subsidiaries
party thereto, as guarantors, and Deutsche Bank Trust Company Americas, as
trustee, relating to 8.250% Senior Notes due 2026 and 6.875% Senior Notes due
2026.

 

“Refinitiv Member” shall mean Refinitiv US TradeWeb LLC (f/k/a Thomson PME LLC),
a Delaware limited liability company, and  shall include its successors and
Permitted Transferees

 

12

--------------------------------------------------------------------------------



 

to which Units have been Transferred, and that has become a Member, in each
case, in accordance with the provisions of this Agreement.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of IPO Closing Date, by and among the Corporation and the
other parties named therein (together with any joinder thereto from time to time
by any successor or assign to any party to such agreement).

 

“Regulatory Allocations” has the meaning set forth in Section 5.03(f).

 

“Related Person” has the meaning set forth in Section 7.01(c).

 

“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the Percentage Interest of such Member; and the
denominator of which is (x) the Percentage Interest of such Member plus (y) the
aggregate Percentage Interest of such other Member or Members subject to such
determination.

 

“Reorganization Agreement” means that certain Reorganization Agreement, dated as
of March 25, 2019, by and among the Corporation, the Company and the other
parties named therein, as may be amended from time to time.

 

“Retraction Notice” has the meaning set forth in Section 11.01(c).

 

“Revised Partnership Audit Provisions” means Section 1101 of Title XI (Revenue
Provisions Related to Tax Compliance) of the Bipartisan Budget Act of 2015, H.R.
1314, Public Law Number 114-74.

 

“Schedule of Members” has the meaning set forth in Section 3.01(b).

 

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Settlement Method Notice” has the meaning set forth in Section 11.01(c).

 

“Share Settlement” means a number of shares of Class A Common Stock equal to the
product of the number of Redeemed Units multiplied by the Exchange Rate;
provided, that (i) in the event the Redeeming Member (A) transfers and
surrenders Class D Paired Interests pursuant to Section 11.01(b)(i), and
(B) opts in the Redemption Notice to receive Class B Common Stock in exchange or
redemption for all or a portion of the Redeemed Units, and (ii) a High-Vote Fall
Away Event has not occurred or is not triggered as a result of such a redemption
or exchange, then in such a case “Share Settlement” shall mean a number of
shares of Class B Common Stock equal to the product of the number of Redeemed
Units (or a portion thereof as indicated in the Redemption Notice) multiplied by
the Exchange Rate.

 

13

--------------------------------------------------------------------------------



 

“Stock Exchange” means the NASDAQ, or such other stock exchange or securities
market on which shares of Class A Common Stock are at any time listed or quoted.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
the IPO Closing Date, by and among the Corporation and the other parties named
therein (together with any joinder thereto from time to time by any successor or
assign to any party to such agreement).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof, or a majority of any other interests
having the power to direct or cause the direction of the management and policies
of such Person, is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (b) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
the voting interests thereof, or a majority of any other interests having the
power to direct or cause the direction of the management and policies of such
Person, are at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, references to a “Subsidiary” of the Company shall be given
effect only at such times that the Company has one or more Subsidiaries, and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of the
Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

 

“Tax Distribution Date” means any date that is two Business Days prior to the
date on which estimated U.S. federal income tax payments are required to be made
by corporate taxpayers and the due date for U.S. federal income tax returns of
corporate taxpayers (without regard to extensions).

 

“Tax Matters Partner” has the meaning set forth in Section 9.03(a).

 

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of the
IPO Closing Date, by and among the Company, the Corporation and the other
Members from time to time party thereto (as may be amended or supplemented from
time to time).

 

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

 

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

 

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether

 

14

--------------------------------------------------------------------------------



 

with or without consideration and whether voluntarily or involuntarily or by
operation of Law) (a) any interest (legal or beneficial) in any Equity
Securities of the Company or (b) any equity or other interest (legal or
beneficial) in any Member if a majority of the assets of such Member consist of
Units.

 

“Treasury Regulations” means the regulations promulgated under the Code and any
corresponding provisions of succeeding regulations.

 

“Underwriting Agreement” means the Underwriting Agreement, dated as of April 3,
2019 by and among the Corporation, the Company, Citigroup Global Markets Inc.,
Goldman Sachs & Co. LLC., J.P. Morgan Securities LLC,  Morgan Stanley & Co. LLC
and the other underwriters party thereto.

 

“Unit” means a share of the Company, issued by the Company and representing the
Company Interest of a Member or a permitted Assignee in the Company representing
a fractional part of the Company Interests of all Members and Assignees as may
be established by the Manager from time to time in accordance with Section 3.02;
provided, however, that any class or group of Units issued shall have the
relative rights, powers and duties set forth in this Agreement, and the Company
Interest represented by such class or group of Units shall be determined in
accordance with such relative rights, powers and duties.

 

“Unit Split Factor” shall mean 1,388.9199.

 

“Value” means (a) for any stock option, the Market Price for the Trading Day
immediately preceding the date of exercise of a stock option under the
applicable Equity Plan and (b) for any interest granted pursuant to an Equity
Plan other than a stock option, the Market Price for the Trading Day immediately
preceding the Vesting Date.

 

“Vesting Date” has the meaning set forth in Section 3.10(c).

 

ARTICLE II.
ORGANIZATIONAL MATTERS

 

Section 2.01                                       Formation of Company. The
Company was formed on October 2, 2007 pursuant to the provisions of the Delaware
Act.

 

Section 2.02                                       Fifth Amended and Restated
Limited Liability Company Agreement. The Members hereby execute this Agreement
for the purpose of continuing the affairs of the Company without dissolution and
the conduct of its business in accordance with the provisions of the Delaware
Act. This Agreement amends and restates the Fourth A&R LLC Agreement in its
entirety and shall constitute the “limited liability company agreement” (as that
term is used in the Delaware Act) of the Company effective as of the Effective
Time. The Members hereby agree that during the term of the Company set forth in
Section 2.06, the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement and, except as provided herein, the Delaware Act. No provision of this
Agreement shall be in violation of the Delaware Act and to the extent any
provision of this Agreement is in violation of the Delaware Act, such provision
shall be void and of no effect to the extent of such

 

15

--------------------------------------------------------------------------------



 

violation without affecting the validity of any other provision of this
Agreement. Neither any Member nor the Manager nor any other Person shall have
appraisal rights with respect to any Company Interest (including any Units).

 

Section 2.03                                       Name. The name of the Company
shall be “Tradeweb Markets LLC”. The Manager in its sole discretion may change
the name of the Company at any time and from time to time in accordance with the
Delaware Act. The Company’s business may be conducted under its name and/or any
other name or names deemed advisable by the Manager.

 

Section 2.04                                       Purpose. The primary business
and purpose of the Company shall be to engage in such activities as are
permitted under the Delaware Act and determined from time to time by the Manager
in accordance with the terms and conditions of this Agreement.

 

Section 2.05                                       Principal Office; Registered
Office. The principal office of the Company shall be at 1177 Avenue of the
Americas, New York, NY 10036, or such other place as the Manager may from time
to time designate. The address of the registered office of the Company in the
State of Delaware shall be 251 Little Falls Drive, in the City of Wilmington,
County of New Castle, Delaware 19808, and the registered agent for service of
process on the Company in the State of Delaware at such registered office shall
be the Corporation Service Company. The Manager may from time to time change the
Company’s registered agent and registered office in the State of Delaware in
accordance with the Delaware Act.

 

Section 2.06                                       Term. The term of the Company
commenced upon the filing of the Certificate in accordance with the Delaware Act
and shall continue until dissolution of the Company in accordance with the
provisions of Article XIV. The existence of the Company shall continue as a
separate legal entity until cancellation of the Certificate as provided in the
Delaware Act.

 

Section 2.07                                       No State-Law Partnership. The
Members intend that the Company shall not be a partnership (including a limited
partnership) or joint venture, and that no Member shall be a partner or joint
venturer of any other Member by virtue of this Agreement, in each case, for any
purposes other than as set forth in the last sentence of this Section 2.07, and
neither this Agreement nor any other document entered into by the Company or any
Member relating to the subject matter hereof shall be construed to suggest
otherwise. The Members intend that the Company shall be treated as a partnership
for U.S. federal (and applicable state and local) income tax purposes, and that
each Member and the Company shall file all tax returns and shall otherwise take
all tax and financial reporting positions in a manner consistent with such
treatment.

 

ARTICLE III.
MEMBERS; UNITS; CAPITALIZATION

 

Section 3.01                                       Members.

 

(a)                                       Each Original Member previously was
admitted as a Member and shall remain a Member of the Company upon the Effective
Time. In connection with the Blocker Roll-Up, the Blocker distributed all of the
Original Units held by it to the Corporation and

 

16

--------------------------------------------------------------------------------



 

thereupon, the Corporation was admitted to the Company as an Original Member,
which admission is hereby ratified and confirmed in all respects.

 

(b)                                       The Company shall maintain a schedule
setting forth: (i) the name and address of each Member; (ii) the aggregate
number of outstanding Units and the number and class of Units held by each
Member; (iii) the aggregate amount of cash Capital Contributions that has been
made by the Members with respect to their Units; and (iv) the Fair Market Value
of any property other than cash contributed by the Members with respect to their
Units (including, if applicable, a description and the amount of any liability
assumed by the Company or to which contributed property is subject) (such
schedule, the “Schedule of Members”). The Schedule of Members shall be the
definitive record of ownership of each Unit of the Company and all relevant
information with respect to each Member. The Company shall be entitled to
recognize the exclusive right of a Person registered on the Schedule of Members
as the owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Delaware Act. The Manager may amend the Schedule of
Members from time to time to reflect changes duly authorized pursuant to the
terms of this Agreement, including changes in the Members and Units (provided
that a failure to reflect such change on Schedule of Members shall not prevent
any otherwise valid change from being effective).  Any amendment or revision to
the Schedule of Members made in accordance with this Agreement shall not be
deemed an amendment to this Agreement.  Any reference in this Agreement to the
Schedule of Members shall be deemed to be a reference to the Schedule of Members
as amended and in effect from time to time.

 

(c)                                        No Member (other than the Corporation
as expressly provided for in this Agreement) shall be required to make any
additional Capital Contributions without such Member’s consent. No Member shall
be required or, except as approved by the Manager pursuant to Section 6.01 and
in accordance with the other provisions of this Agreement, permitted to loan any
money or property to the Company or borrow any money or property from the
Company.

 

Section 3.02                                       Units.

 

(a)                                       Interests in the Company shall be
represented by Units, or such other securities of the Company, in each case as
the Manager may establish in its discretion in accordance with the terms and
subject to the restrictions hereof.

 

(b)                                       At the Effective Time, the Units will
be comprised of a single class of Common Units.

 

(c)                                        Subject to Section 3.04(d), the
Manager may cause the Company to authorize and issue from time to time such
other Units or other Equity Securities of any type, class or series and having
the designations, preferences and/or special rights as may be determined by the
Manager. Such Units or other Equity Securities may be issued pursuant to any
Equity Plan. When any such other Units or other Equity Securities are authorized
and issued, the Schedule of Members and this Agreement shall be amended by

 

17

--------------------------------------------------------------------------------



 

the Manager, without the consent of any Member or any other Person, to reflect
such additional issuances and resulting dilution, which shall be borne pro rata
by all Members based on their Common Units.

 

Section 3.03                                       Recapitalization;
Corporation’s Purchase of Common Units.

 

(a)                                       As of the Effective Time, the Company
hereby reclassifies the Original Units outstanding as of immediately prior to
the Effective Time, as set forth opposite the name of the respective Member on
Schedule B in the column titled “Original Units”, into the number of Common
Units equal to the product of the (i) number of Original Units and (ii) the Unit
Split Factor, as set forth opposite the name of the respective Member on
Schedule B in the column titled “Common Units” (the “Recapitalization”) and such
Common Units are issued and outstanding as of the Effective Time and the holders
of such Common Units hereby continue as Members. The Members agree that
immediately following the Effective Time, no fractional Common Unit will remain
outstanding and any fractional Common Unit held by a Member shall be redeemed by
the Company, immediately following the Effective Time, for cash consideration
equal to the product of (x) the fractional Common Unit held by such Member and
(y) the price at which the Class A Common Stock is sold in the IPO, which cash
consideration shall be paid, at the option of the Company by way of check, cash
or wire transfer of funds, to such Member within fifteen (15) Business Days of
the date hereof.  The whole number of Common Units held by the Members after
redemption of any fractional Common Units is set forth opposite the name of the
respective Member on Schedule B in the column titled “Common Units (After
Fractional Redemptions).”

 

(b)                                       Immediately following the closing of
the IPO,  (i) the Corporation will acquire Common Units from certain Original
Members in exchange for the Firm Share Proceeds payable to such Original Members
upon consummation of the IPO pursuant to the Common Unit Purchase Agreement with
those Original Members (the “Firm Share Common Unit Purchase”), and (ii) the
Corporation will cancel a number of shares of Class C Common Stock and/or
Class D Common Stock, as applicable, corresponding to the number of Common Units
that were Transferred by such Original Members in the Firm Share Common Unit
Purchase. In addition, to the extent the underwriters in the IPO exercise the
Optional Share Option in whole or in part, upon the exercise of the Optional
Share Option (which may occur on the IPO Closing Date or a date subsequent to
the IPO Closing Date), (A) the Corporation will use the Optional Share Proceeds
to purchase Common Units from certain Original Members pursuant to the  Common
Unit Purchase Agreement (the “Optional Share Common Unit Purchase”), and (B) the
Corporation will cancel a number of shares of Class C Common Stock and/or
Class D Common Stock, as applicable, corresponding to the number of Common Units
that were Transferred by such Original Members in the Optional Share Common Unit
Purchase. The Firm Share Common Unit Purchase and the Optional Share Common Unit
Purchase shall be reflected on the Schedule of Members. The parties hereto
acknowledge and agree that the Firm Share Common Unit Purchase and the Optional
Share Common Unit Purchase will result in a “revaluation of partnership
property” and corresponding adjustments to Capital Account balances as described
in Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations and that

 

18

--------------------------------------------------------------------------------



 

Net Gains (as defined in the Fourth A&R LLC Agreement) shall be allocated in
accordance with the provisions of Section 5.4(a)(i) of the Fourth A&R LLC
Agreement. For the avoidance of doubt, with respect to any and all Common Units
acquired or purchased by the Corporation as contemplated by this
Section 3.03(b), the Corporation shall automatically succeed to all rights of
such Common Units, including all rights as a Member holding such Common Units,
and any transferor shall cease to have any rights or obligations associated
therewith.

 

Section 3.04                                       Authorization and Issuance of
Additional Units.

 

(a)                                       If at any time the Corporation issues
a share of its Class A Common Stock or Class B Common Stock or any other Equity
Security of the Corporation entitled to any economic rights, (i) the Company
shall issue to the Corporation one Common Unit (if the Corporation issues a
share of Class A Common Stock or Class B Common Stock), or such other Equity
Security of the Company (if the Corporation issues an Equity Security other than
Class A Common Stock or Class B Common Stock) corresponding with the  Equity
Securities issued by the Corporation, and with substantially the same rights to
dividends and distributions (including distributions upon liquidation) and other
economic rights as those of such Equity Securities of the Corporation, which
shall be deemed validly authorized, issued and outstanding notwithstanding any
limitations or restrictions set forth in this Agreement and (ii) the net
proceeds received by the Corporation with respect to the corresponding share of
Class A Common Stock, Class B Common Stock or Equity Security, if any, shall be
concurrently contributed by the Corporation to the Company as a Capital
Contribution; provided, further, that if the Corporation issues any shares of
Class A Common Stock in order to directly purchase from another Member (other
than the Corporation) a number of Common Units pursuant to Section 11.03, then
the Company shall not issue any new Common Units in connection therewith and the
Corporation shall not be required to transfer such net proceeds to the Company
(it being understood that such net proceeds shall instead be transferred to such
other Member as consideration for such purchase).

 

(b)                                       Notwithstanding the foregoing,
Section 3.04(a) shall not apply to (i) (A) the issuance and distribution to
holders of shares of Common Stock of rights to purchase Equity Securities of the
Corporation under a “poison pill” or similar shareholders rights plan or (B) the
issuance (including under the Corporation’s Equity Plans) of any warrants,
options, other rights or property that are convertible into or exercisable or
exchangeable for Common Stock, but shall, in each of the foregoing cases, apply
to the issuance of Common Stock in connection with the conversion, exercise or
settlement of such rights, warrants, options or other rights or property or
(ii) the issuance of Common Stock pursuant to any Equity Plan that is
restricted, subject to forfeiture or otherwise unvested upon issuance
(“Corporation Restricted Shares”), but shall apply on the applicable Vesting
Date with respect to such Corporation Restricted Shares.

 

(c)                                        Except pursuant to Article XI,
(x) the Company may not issue any additional Common Units to the Corporation or
any of its Subsidiaries unless substantially simultaneously therewith the
Corporation or such Subsidiary issues or sells an equal

 

19

--------------------------------------------------------------------------------



 

number of shares of the Corporation’s Class A Common Stock or Class B Common
Stock to another Person, and (y) the Company may not issue any other Equity
Securities of the Company to the Corporation or any of its Subsidiaries unless
substantially simultaneously therewith the Corporation or such Subsidiary issues
or sells, to another Person, an equal number of shares of a new class or series
of Equity Securities of the Corporation or such Subsidiary with substantially
the same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of the
Company.

 

(d)                                       The Company shall be permitted to
issue additional Common Units, and/or establish other classes of Units or other
Equity Securities in the Company only to the Persons and on the terms and
conditions provided for in Section 3.02, this Section 3.04 and Section 3.11.
Subject to the foregoing, the Manager may cause the Company to issue additional
Common Units authorized under this Agreement and/or establish other classes of
Units or other Equity Securities at such times and upon such terms as the
Manager shall determine and the Manager shall amend this Agreement (including
the Schedule of Members) as necessary in connection with the issuance of
additional Common Units, and/or establishing other classes of Units or other
Equity Securities in the Company and admission of additional Members under this
Section 3.04 without the requirement of any consent or acknowledgement of any
other Member.

 

(e)                                        The Company shall not in any manner
effect any subdivision (by equity split, equity dividend or distribution,
reclassification, reorganization, division, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, reorganization,
division, recapitalization or otherwise) of the outstanding Common Units unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Common Stock, with corresponding changes made with respect to any
other exchangeable or convertible securities. The Corporation shall not in any
manner effect any subdivision (by stock split, stock dividend, reclassification,
reorganization, division, recapitalization or otherwise) or combination (by
reverse stock split, reclassification, reorganization, division,
recapitalization or otherwise) of the outstanding Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Common Units, with corresponding changes made with respect to any
other exchangeable or convertible securities. The Company shall not in any
manner effect any subdivision (by equity split, equity distribution,
reclassification, reorganization, division, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, reorganization,
division, recapitalization or otherwise) of any outstanding Equity Securities of
the Company (other than the Common Units) unless accompanied by an identical
subdivision or combination, as applicable, of the corresponding Equity
Securities of the Corporation, with corresponding changes made with respect to
any other exchangeable or convertible securities. The Corporation shall not in
any manner effect any subdivision (by stock split, stock dividend,
reclassification, reorganization, division, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, reorganization, division,
recapitalization or otherwise) of any outstanding Equity Securities of the
Corporation unless accompanied by an identical subdivision or combination, as
applicable, of the corresponding Equity Securities of the Company, with
corresponding changes made with

 

20

--------------------------------------------------------------------------------



 

respect to any other exchangeable or convertible securities.  Nothing contained
in this Section 3.04 shall restrict the Manager from taking any action that is
necessary to maintain at all times a one-to-one ratio between the number of
Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock and Class B Common Stock, subject to the provisions of
Section 3.04(b).

 

Section 3.05                                       Repurchases or Redemptions.
The Corporation or any of its Subsidiaries may not redeem, repurchase or
otherwise acquire (i) any shares of Class A Common Stock or Class B Common Stock
unless substantially simultaneously therewith the Company redeems, repurchases
or otherwise acquires from the Corporation an equal number of Common Units for
the same price per security or (ii) any other Equity Securities of the
Corporation unless substantially simultaneously therewith the Company redeems,
repurchases or otherwise acquires from the Corporation an equal number of Equity
Securities of the Company of a corresponding class or series with substantially
the same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of the
Corporation for the same price per security. The Company may not redeem,
repurchase or otherwise acquire (A) any Common Units from the Corporation or any
of its Subsidiaries unless substantially simultaneously therewith the
Corporation or such Subsidiary redeems, repurchases or otherwise acquires an
equal number of shares of Class A Common Stock or Class B Common Stock for the
same price per security from holders thereof or (B) any other Equity Securities
of the Company from the Corporation or any of its Subsidiaries unless
substantially simultaneously therewith the Corporation or such Subsidiary
redeems, repurchases or otherwise acquires for the same price per security an
equal number of Equity Securities of the Corporation of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distribution upon liquidation) and other economic rights as those of
such Equity Securities of the Corporation. Notwithstanding the foregoing, to the
extent that any consideration payable by the Corporation in connection with the
redemption or repurchase of any shares of Common Stock or other Equity
Securities of the Corporation or any of its Subsidiaries consists (in whole or
in part) of shares of Common Stock or such other Equity Securities (including,
for the avoidance of doubt, in connection with the net settlement of an option,
warrant, restricted stock unit or other similar instrument), then the redemption
or repurchase of the corresponding Common Units or other Equity Securities of
the Company shall be effectuated in an equivalent manner.

 

Section 3.06                                       Certificates Representing
Units; Lost, Stolen or Destroyed Certificates; Registration and Transfer of
Units.

 

(a)                                       Units shall not be certificated unless
otherwise determined by the Manager. If the Manager determines that one or more
Units shall be certificated, each such certificate shall be signed by or in the
name of the Company, by the Chief Executive Officer and any other officer
designated by the Manager and shall represent the number of Units held by such
holder. Such certificate shall be in such form (and shall contain such legends)
as the Manager may determine. Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law. The Manager agrees that it shall not elect
to treat any Unit as a “security” within the meaning of Article 8 of the Uniform
Commercial Code unless thereafter all Units then outstanding are represented by
one or more certificates.

 

21

--------------------------------------------------------------------------------



 

(b)                                       If Units are certificated, the Manager
may direct that a new certificate representing one or more Units be issued in
place of any certificate theretofore issued by the Company alleged to have been
lost, stolen or destroyed, upon delivery to the Manager of an affidavit of the
owner or owners of such certificate, setting forth such allegation. The Manager
may require the owner of such lost, stolen or destroyed certificate, or such
owner’s legal representative, to give the Company a bond sufficient to indemnify
it against any claim that may be made against it on account of the alleged loss,
theft or destruction of any such certificate or the issuance of any such new
certificate.

 

(c)                                        Upon surrender to the Company or the
transfer agent of the Company, if any, of a certificate for one or more Units,
duly endorsed or accompanied by appropriate evidence of succession, assignment
or authority to transfer, in compliance with the provisions hereof, the Company
shall issue a new certificate representing one or more Units to the Person
entitled thereto, cancel the old certificate and record the transaction upon its
books. Subject to the provisions of this Agreement, the Manager may prescribe
such additional rules and regulations as it may deem appropriate relating to the
issue, Transfer and registration of Units.

 

Section 3.07                                       Negative Capital Accounts. No
Member shall be required to pay to any other Member or the Company any deficit
or negative balance which may exist from time to time in such Member’s Capital
Account (including upon and after dissolution of the Company).

 

Section 3.08                                       No Withdrawal. No Person
shall be entitled to withdraw any part of such Person’s Capital Contribution or
Capital Account or to receive any Distribution from the Company, except as
expressly provided in this Agreement.

 

Section 3.09                                       Loans From Members. Loans by
Members to the Company shall not be considered Capital Contributions. Subject to
the provisions of Section 3.01(c), the amount of any such advances shall be a
debt of the Company to such Member and shall be payable or collectible in
accordance with the terms and conditions upon which such advances are made.

 

Section 3.10                                       Tax Treatment of Corporate
Equity Plans.

 

(a)                                       Options Granted to Persons Other than
LLC Employees. If at any time or from time to time, in connection with any
Equity Plan, a stock option granted over shares of Class A Common Stock to a
Person other than an LLC Employee is duly exercised, notwithstanding the amount
of the Capital Contribution actually made pursuant to Section 3.04(a), solely
for U.S. federal (and applicable state and local) income tax purposes, the
Corporation shall be deemed to have contributed to the Company as a Capital
Contribution, in lieu of the Capital Contribution actually made and in
consideration of additional Common Units, an amount equal to the Value of a
share of Class A Common Stock as of the date of such exercise multiplied by the
number of shares of Class A Common Stock then being issued by the Corporation in
connection with the exercise of such stock option.

 

(b)                                       Options Granted to LLC Employees. If
at any time or from time to time, in connection with any Equity Plan, a stock
option granted over shares of Class A Common Stock to an LLC Employee is duly
exercised (including pursuant to any cashless exercise

 

22

--------------------------------------------------------------------------------



 

or net settlement arrangement), solely for U.S. federal (and applicable state
and local) income tax purposes, the following transactions shall be deemed to
have occurred:

 

(i)                                     The Corporation sold to the Optionee,
and the Optionee purchased from the Corporation, for a cash price per share
equal to the Value of a share of Class A Common Stock at the time of the
exercise, the number of shares of Class A Common Stock equal to the quotient of
(x) the exercise price payable by the Optionee in connection with the exercise
of such stock option divided by (y) the Value of a share of Class A Common Stock
at the time of such exercise.

 

(ii)                                  The Corporation sold to the Company (or if
the Optionee is an employee of, or other service provider to, a Subsidiary, the
Corporation sold to such Subsidiary), and the Company (or such Subsidiary, as
applicable) purchased from the Corporation, a number of shares of Class A Common
Stock equal to the excess of (x) the number of shares of Class A Common Stock as
to which such stock option is being exercised over (y) the number of shares of
Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof. The purchase
price per share of Class A Common Stock for such sale of shares of Class A
Common Stock to the Company (or such Subsidiary) shall be the Value of a share
of Class A Common Stock as of the date of exercise of such stock option.

 

(iii)                               The Company transferred to the Optionee (or
if the Optionee is an employee of, or other service provider to, a Subsidiary,
the Subsidiary transferred to the Optionee) at no additional cost to such LLC
Employee and as additional compensation to such LLC Employee, the number of
shares of Class A Common Stock described in Section 3.10(b)(ii).

 

(iv)                              The Corporation contributed any amounts
received by the Corporation pursuant to Section 3.10(b)(i) and any amount deemed
to be received by the Company pursuant to Section 3.10(b)(ii) in connection with
the exercise of such stock option.

 

The transactions described in this Section 3.10(b) are intended to comply with
the provisions of Section 1.1032-3 of the Treasury Regulations and shall be
interpreted consistently therewith.

 

(c)                                        Stock Granted to LLC Employees. If at
any time or from time to time, in connection with any Equity Plan, any shares of
Class A Common Stock are issued to an LLC Employee (including any Corporation
Restricted Shares) in consideration for services performed for the Company or
any Subsidiary, on the date (such date, the “Vesting Date”) that the Value of
such shares is includible in taxable income of such LLC Employee, the following
events will be deemed to have occurred solely for U.S. federal (and applicable
state and local) income tax purposes: (i) the Corporation shall be deemed to
have sold such shares of Class A Common Stock to the Company (or if such LLC
Employee is an employee of, or other service provider to, a Subsidiary, to such
Subsidiary) for a purchase price equal to the Value of such shares of Class A
Common Stock, (ii) the Company (or such Subsidiary) shall be deemed to have
delivered such shares of Class A Common Stock to such LLC Employee, (iii) the
Corporation shall be deemed to have contributed the purchase price for such
shares of Class A Common Stock to the Company as a Capital

 

23

--------------------------------------------------------------------------------



 

Contribution, and (iv) in the case where such LLC Employee is an employee of a
Subsidiary, the Company shall be deemed to have contributed such amount to the
capital of the Subsidiary.

 

(d)                                       Future Stock Incentive Plans. Nothing
in this Agreement shall be construed or applied to preclude or restrain the
Corporation from adopting, modifying or terminating stock incentive plans for
the benefit of employees, directors or other business associates of the
Corporation, the Company or any of their respective Affiliates. The Members
acknowledge and agree that, in the event that any such plan is adopted, modified
or terminated by the Corporation, amendments to this Section 3.10 may become
necessary or advisable and that any approval or consent to any such amendments
requested by the Corporation shall be deemed granted by the Manager without the
requirement of any further consent or acknowledgement of any other Member.

 

(e)                                        Anti-dilution Adjustments. For all
purposes of this Section 3.10, the number of shares of Class A Common Stock and
the corresponding number of Common Units shall be determined after giving effect
to all anti-dilution or similar adjustments that are applicable, as of the date
of exercise or vesting, to the option, warrant, restricted stock or other equity
interest that is being exercised or becomes vested under the applicable Equity
Plan and applicable award or grant documentation.

 

Section 3.11                                       Dividend Reinvestment Plan,
Cash Option Purchase Plan, Stock Incentive Plan or Other Plan. Except as may
otherwise be provided in this Article III, all amounts received or deemed
received by the Corporation in respect of any dividend reinvestment plan, cash
option purchase plan, stock incentive or other stock or subscription plan or
agreement, either (a) shall be utilized by the Corporation to effect open market
purchases of shares of Class A Common Stock, or (b) if the Corporation elects
instead to issue new shares of Class A Common Stock with respect to such
amounts, shall be contributed by the Corporation to the Company in exchange for
additional Common Units. Upon such contribution, the Company will issue to the
Corporation a number of Common Units equal to the number of new shares of
Class A Common Stock so issued.

 

ARTICLE IV. DISTRIBUTIONS

 

Section 4.01                                       Distributions.

 

(a)                                       Distributable Cash; Other
Distributions. To the extent permitted by applicable Law and hereunder,
Distributions to Members may be declared by the Manager out of Distributable
Cash or other funds or property legally available therefor in such amounts and
on such terms (including the payment dates of such Distributions) as the Manager
shall determine, in its sole discretion using such record date as the Manager
may designate; such Distributions shall be made to the Members as of the close
of business on such record date on a pro rata basis in accordance with each
Member’s Percentage Interest as of the close of business on such record date;
provided, however, that the Manager shall have the obligation to make
Distributions as set forth in Sections 4.01(b) and 14.02; provided further that,
notwithstanding any other provision herein to the contrary, no Distributions
shall be made to any Member to the extent such Distribution would violate
Section 18-607 or Section 18-804 of the Delaware Act. Promptly following the
designation

 

24

--------------------------------------------------------------------------------



 

of a record date and the declaration of a Distribution pursuant to this
Section 4.01(a), the Manager shall give notice to each Member of the record
date, the amount and the terms of the Distribution and the payment date thereof.
In furtherance of the foregoing, it is intended that the Manager shall, to the
extent permitted by applicable Law and hereunder, have the right in its sole
discretion to make Distributions to the Members pursuant to this
Section 4.01(a) in such amounts as shall enable the Corporation to pay dividends
or to meet its obligations (or the obligations of its successor, if applicable),
including its obligations under the Tax Receivable Agreement (to the extent such
obligations are not otherwise able to be satisfied as a result of Tax
Distributions required to be made pursuant to Section 4.01(b) or reimbursements
required to be made pursuant to Section 6.06).

 

(b)                                       Tax Distributions. With respect to any
tax period (or the portion thereof) ending after the date hereof, the Company
shall, on each Tax Distribution Date, make Distributions to all Members pro
rata, in accordance with each Member’s Percentage Interest, an amount of cash
pursuant to this Section 4.01(b) until each Member has received an amount at
least equal to its Assumed Tax Liability. To the extent that any Member would
not otherwise receive its Percentage Interest of the aggregate tax Distributions
to be paid pursuant to this Section 4.01(b) on any Tax Distribution Date, the
tax Distributions to such Member shall be increased to ensure that all
Distributions made pursuant to this Section 4.01(b) are made pro rata in
accordance with such Member’s Percentage Interest. If, on a Tax Distribution
Date, there are insufficient funds on hand to distribute to the Members the full
amount of the tax Distributions to which such Members are otherwise entitled,
Distributions pursuant to this Section 4.01(b) shall be made to the Members to
the extent of available funds, in accordance with their Percentage Interests and
the Company shall make future Tax Distributions as soon as funds sufficient to
pay the remaining portion of the Tax Distributions to which such Members are
otherwise entitled, become available.

 

(c)                                        Distributions to the Corporation.
Notwithstanding the provisions of Section 5.03(a), the Manager, in its sole
discretion, may authorize that (i) cash be paid to the Corporation (which
payment shall be made without pro rata distributions to the other Members) in
exchange for the redemption, repurchase or other acquisition of Units held by
the Corporation to the extent that such cash payment is used to redeem,
repurchase or otherwise acquire an equal number of shares of Class A Common
Stock or Class B Common Stock in accordance with Section 3.05, and (ii) without
limiting the provisions of Section 6.06, to the extent that the business and
affairs of the Corporation are conducted through the Company or any of the
Company’s direct or indirect Subsidiaries, cash (and, for the avoidance of
doubt, only cash) distributions may be made to the Corporation (which
distributions shall be made without pro rata distributions to the other Members)
in amounts required for the Corporation to pay (w) operating, administrative and
other similar costs incurred by the Corporation, including payments in respect
of any Debt Agreement and preferred stock, to the extent the proceeds are used
or will be used by the Corporation to pay expenses or other obligations
described in this clause (ii) (in either case only to the extent economically
equivalent indebtedness or Equity Securities of the Company were not issued to
the Corporation), payments representing interest with respect to payments not
made when due under the terms of the Tax Receivable Agreement and payments
pursuant to any legal, tax, accounting and other professional fees and expenses
(but, for the

 

25

--------------------------------------------------------------------------------



 

avoidance of doubt, excluding any tax liabilities of the Corporation), (x) any
judgments, settlements, penalties, fines or other costs and expenses in respect
of any claims against, or any litigation or proceedings involving, the
Corporation, and (y) fees and expenses (including any underwriter discounts and
commissions) related to any securities offering, investment or acquisition
transaction (whether or not successful) authorized by the Corporate Board.

 

(d)                                       Distributions in Kind. Any
distributions in kind shall be made at such times and in such amounts as the
Manager, in its sole discretion, shall determine based on their fair market
value as determined by the Manager in the same proportions as if distributed in
accordance with Section 4.01(a), with all Members participating in proportion to
their respective Percentage Interests. If cash and property are to be
distributed in kind simultaneously, the Company shall distribute such cash and
property in kind in the same proportion to each Member. For the purposes of this
Section 4.01(d), if any such distribution in kind includes securities,
distributions to the Members shall be deemed proportionate notwithstanding that
the holders of Common Units that are included in Class D Paired Interests
receive securities that have no more than ten times the voting power of
securities distributed to the holder of Common Units that are included in
Class C Paired Interests, so long as such securities issued to the holders of
Common Units that are included in Class D Paired Interests remain subject to
automatic conversion on terms no more favorable to such holders than those set
forth in Section 5.1(ii) of the Corporation Charter.

 

Section 4.02                                       Restricted Distributions.
Notwithstanding any provision to the contrary contained in this Agreement, the
Company, its Subsidiaries and their respective Affiliates shall not make, or
cause to be made, any Distribution to any Member (and the Company shall not make
any Distribution to the Corporation) on account of any Company Interest if such
Distribution would violate any applicable Law or the terms of any Debt Agreement
or result in a default (or an event that, with notice or the lapse of time or
both, would constitute a default) thereunder.

 

ARTICLE V.
CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

 

Section 5.01                                       Capital Accounts.

 

(a)                                       The Company shall maintain a separate
Capital Account for each Member according to the rules of
Section 1.704-1(b)(2)(iv) of the Treasury Regulations. For this purpose, the
Company may (in the reasonable discretion of the Manager), upon the occurrence
of the events specified in Section 1.704-1(b)(2)(iv)(f) of the Treasury
Regulations, increase or decrease the Capital Accounts in accordance with the
rules of such Treasury Regulations and Section 1.704-1(b)(2)(iv)(g) of the
Treasury Regulations to reflect a revaluation of Company property. The Capital
Account balance of each of the Members as of the date hereof, as adjusted in
accordance with Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations, is its
respective “Contribution Closing Capital Account Balance” set forth on the
Schedule of Members.

 

(b)                                       For purposes of computing the amount
of any item of Company income, gain, loss or deduction to be allocated pursuant
to this Article V and to be reflected in the

 

26

--------------------------------------------------------------------------------



 

Capital Accounts of the Members, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:

 

(i)                                     The computation of all items of income,
gain, loss and deduction shall include those items described in Sections
705(a)(l)(B) or 705(a)(2)(B) of the Code and Section 1.704-1(b)(2)(iv)(i) of the
Treasury Regulations, without regard to the fact that such items are not
includable in gross income or are not deductible for U.S. federal income tax
purposes.

 

(ii)                                  If the Book Value of any Company property
is adjusted pursuant to Section 1.704-1(b)(2)(iv)(e) or (f) of the Treasury
Regulations, the amount of such adjustment shall be taken into account as gain
or loss from the disposition of such property.

 

(iii)                               Items of income, gain, loss or deduction
attributable to the disposition of Company property having a Book Value that
differs from its adjusted basis for tax purposes shall be computed by reference
to the Book Value of such property.

 

(iv)                              In lieu of the depreciation, amortization and
other cost recovery deductions taken into account in computing Profits or
Losses, there shall be taken into account Depreciation for such Taxable Year or
other Fiscal Period.

 

(v)                                 To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Sections 732(d), 734(b) or 743(b) of
the Code is required, pursuant to Section 1.704-1(b)(2)(iv)(m) of the Treasury
Regulations, to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis).

 

(vi)                              Items specifically allocated under
Section 5.03 shall be excluded from the computation of Profits and Losses.

 

Section 5.02                                       Allocations. After giving
effect to the allocations under Section 5.03, and subject to Section 5.04,
Profits, Losses and, to the extent necessary, individual items of income, gain,
loss, credit and deduction, for any Taxable Year or other Fiscal Period shall be
allocated among the Capital Accounts of the Members on a pro rata basis in
accordance with each Member’s Percentage Interest.

 

Section 5.03                                       Regulatory and Special
Allocations.

 

(a)                                       Partner nonrecourse deductions (as
defined in Section 1.704-2(i)(2)) of the Treasury Regulations attributable to
partner nonrecourse debt (as defined in Section 1.704-2(b)(4) of the Treasury
Regulations) shall be allocated in the manner required by Section 1.704-2(i) of
the Treasury Regulations. If there is a net decrease during a Taxable Year in
Member Minimum Gain, items of Company income and gain for such Taxable Year
(and,

 

27

--------------------------------------------------------------------------------



 

if necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to
Section 1.704-2(i)(4) of the Treasury Regulations.

 

(b)                                       Nonrecourse deductions (as determined
according to Section 1.704-2(b)(1) of the Treasury Regulations) for any Taxable
Year shall be allocated pro rata among the Members in accordance with their
Percentage Interests. Except as otherwise provided in Section 5.03(a), if there
is a net decrease in the Company Minimum Gain during any Taxable Year, each
Member shall be allocated items of Company income and gain for such Taxable Year
(and, if necessary, for subsequent Taxable Years) in the amounts and of such
character as determined according to Section 1.704-2(f) of the Treasury
Regulations. This Section 5.03(b) is intended to be a minimum gain chargeback
provision that complies with the requirements of Section 1.704-2(f) of the
Treasury Regulations, and shall be interpreted in a manner consistent therewith.

 

(c)                                        If any Member that unexpectedly
receives an adjustment, allocation or Distribution described in
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations has an
Adjusted Capital Account Deficit as of the end of any Taxable Year, computed
after the application of  Sections 5.03(a) and 5.03(b) but before the
application of any other provision of this Article V, then items of Company
income and gain for such Taxable Year shall be allocated to such Member in
proportion to, and to the extent of, such Adjusted Capital Account Deficit. This
Section 5.03(c) is intended to be a qualified income offset provision as
described in Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall
be interpreted in a manner consistent therewith.

 

(d)                                       If the allocation of Losses to a
Member as provided in Section 5.02 would create or increase an Adjusted Capital
Account Deficit, there shall be allocated to such Member only that amount of
Losses as will not create or increase an Adjusted Capital Account Deficit. The
Losses that would, absent the application of the preceding sentence, otherwise
be allocated to such Member shall be allocated to the other Members in
accordance with their relative Percentage Interests, subject to this
Section 5.03(d).

 

(e)                                        Profits and Losses described in
Section 5.01(b)(v) shall be allocated in a manner consistent with the manner
that the adjustments to the Capital Accounts are required to be made pursuant to
Section 1.704-1(b)(2)(iv)(j) and (m) of the Treasury Regulations.

 

(f)                                         The allocations set forth in
Section 5.03(a) through and including Section 5.03(d) (the “Regulatory
Allocations”) are intended to comply with certain requirements of Sections
1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory Allocations
may not be consistent with the manner in which the Members intend to allocate
Profit and Loss of the Company or make Distributions. Accordingly,
notwithstanding the other provisions of this Article V, but subject to the
Regulatory Allocations, income, gain, deduction and loss shall be reallocated
among the Members so as to eliminate the effect of the Regulatory Allocations
and thereby cause the respective Capital Accounts of the Members to be in the
amounts (or as close thereto as possible) they would have been if Profit and
Loss (and such other items of income, gain, deduction and loss) had been

 

28

--------------------------------------------------------------------------------



 

allocated without reference to the Regulatory Allocations. In general, the
Members anticipate that this will be accomplished by specially allocating other
Profit and Loss (and such other items of income, gain, deduction and loss) among
the Members so that the net amount of the Regulatory Allocations and such
special allocations to each such Member is zero. In addition, if in any Taxable
Year or other Fiscal Period there is a decrease in Company Minimum Gain, or in
Member Minimum Gain, and application of the minimum gain chargeback requirements
set forth in Section 5.03(a) or  Section 5.03(b) would cause a distortion in the
economic arrangement among the Members, the Members may, if they do not expect
that the Company will have sufficient other income to correct such distortion,
request the Internal Revenue Service to waive either or both of such minimum
gain chargeback requirements. If such request is granted, this Agreement shall
be applied in such instance as if it did not contain such minimum gain
chargeback requirement.

 

Section 5.04                                       Final Allocations.
Notwithstanding any contrary provision in this Agreement except Section 5.03,
the Manager shall make appropriate adjustments to allocations of Profits and
Losses to (or, if necessary, allocate items of gross income, gain, loss or
deduction of the Company among) the Members upon the liquidation of the Company
(within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury
Regulations), the transfer of substantially all the Units (whether by sale or
exchange or merger) or sale of all or substantially all the assets of the
Company, such that, to the maximum extent possible, the Capital Accounts of the
Members are proportionate to their Percentage Interests. In each case, such
adjustments or allocations shall occur, to the maximum extent possible, in the
Fiscal Year of the event requiring such adjustments or allocations.

 

Section 5.05                                       Tax Allocations.

 

(a)                                       The income, gains, losses, deductions
and credits of the Company will be allocated, for U.S. federal (and applicable
state and local) income tax purposes, among the Members in accordance with the
allocation of such income, gains, losses, deductions and credits among the
Members for computing their Capital Accounts; provided that if any such
allocation is not permitted by the Code or other applicable Law, the Company’s
subsequent income, gains, losses, deductions and credits will be allocated among
the Members so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.

 

(b)                                       Items of Company taxable income, gain,
loss and deduction with respect to any property contributed to the capital of
the Company shall be allocated among the Members in accordance with
Section 704(c) of the Code so as to take account of any variation between the
adjusted basis of such property to the Company for U.S. federal income tax
purposes and its Book Value in a manner consistent with Section 704(c) of the
Code and the applicable Treasury Regulations using any method approved under
Section 704(c) of the Code and the Treasury Regulations promulgated thereunder,
as determined by the Manager.

 

(c)                                        If the Book Value of any Company
asset is adjusted pursuant to Section 5.01(b), subsequent allocations of items
of taxable income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for U.S.
federal income tax purposes and its Book Value in the same manner as under

 

29

--------------------------------------------------------------------------------



 

Section 704(c) of the Code using the remedial method, as described in
Section 1.704-3(d) of the Treasury Regulations.

 

(d)                                       Allocations of tax credits, tax credit
recapture, and any items related thereto shall be allocated to the Members pro
rata as determined by the Manager taking into account the principles of
Section 1.704-1(b)(4)(ii) of the Treasury Regulations.

 

(e)                                        For purposes of determining a
Member’s pro rata share of the Company’s “excess nonrecourse liabilities” within
the meaning of Treasury Regulation Section 1.752-3(a)(3), each Member’s interest
in income and gain shall be in proportion to the Units held by such Member.

 

(f)                                         Allocations pursuant to this
Section 5.05 are solely for purposes of U.S. federal (and applicable state and
local) income taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.

 

Section 5.06                                       Indemnification and
Reimbursement for Payments on Behalf of a Member. If the Company is obligated to
pay any amount to a Governmental Entity (or otherwise makes a payment to a
Governmental Entity) that is specifically attributable to a Member or a Member’s
status as such (including U.S. federal withholding taxes, U.S. federal income
taxes as a result of obligations pursuant to the Revised Partnership Audit
Provisions with respect to items of income, gain, loss deduction or credit
allocable or attributable to such Member, state personal property taxes and
state unincorporated business taxes, but excluding payments such as professional
association fees and the like made voluntarily by the Company on behalf of any
Member based upon such Member’s status as an employee of the Company), then such
Person shall indemnify the Company and the other Members in full for the entire
amount paid (including interest, penalties and related expenses). The Manager
may offset Distributions to which a Person is otherwise entitled under this
Agreement against such Person’s obligation to indemnify the Company under this
Section 5.06. A Member’s obligation to make contributions to the Company under
this Section 5.06 shall survive the termination, dissolution, liquidation and
winding up of the Company, and for purposes of this Section 5.06, the Company
shall be treated as continuing in existence. The Company may pursue and enforce
all rights and remedies it may have against each Member under this Section 5.06,
including instituting a lawsuit to collect such contribution with interest
calculated at a rate per annum equal to the sum of the Base Rate plus 300 basis
points (but not in excess of the highest rate per annum permitted by Law). Each
Member hereby agrees to furnish to the Company such information and forms as
required or reasonably requested in order to comply with any laws and
regulations governing withholding of tax or in order to claim any reduced rate
of, or exemption from, withholding to which the Member is legally entitled.

 

ARTICLE VI.
MANAGEMENT

 

Section 6.01                                       Authority of Manager.

 

(a)                                       Except for situations in which the
approval of any Member(s) is specifically required by this Agreement, or as
otherwise provided in this Agreement, (i) all

 

30

--------------------------------------------------------------------------------



 

management powers over the business and affairs of the Company shall be
exclusively vested in the Corporation, as the sole manager of the Company (the
Corporation, in such capacity, or any other Person appointed in accordance with
Section 6.04, the “Manager”) and (ii) the Manager shall, through its officers
and directors, conduct, direct and exercise full control over all activities of
the Company. The Manager shall be the “manager” of the Company for the purposes
of the Delaware Act. Except as otherwise expressly provided for herein and
subject to the other provisions of this Agreement, the Members hereby consent to
the exercise by the Manager of all such powers and rights conferred on the
Members by the Delaware Act with respect to the management and control of the
Company. Any vacancies in the position of Manager shall be filled in accordance
with Section 6.04.

 

(b)                                       Without limiting the authority of the
Manager to act on behalf of the Company, the day-to-day business and operations
of the Company shall be overseen and implemented by officers of the Company
(each, an “Officer” and collectively, the “Officers”), subject to the
limitations imposed by the Manager. An Officer may, but need not, be a Member.
Each Officer shall be appointed by the Manager and shall hold office until his
or her successor shall be duly designated and shall qualify or until his or her
death or until he or she shall resign or shall have been removed in the manner
hereinafter provided. Any one Person may hold more than one office. Subject to
the other provisions in this Agreement (including in Section 6.07), the salaries
or other compensation, if any, of the Officers of the Company shall be fixed
from time to time by the Manager. The authority and responsibility of the
Officers shall include, but not be limited to, such duties as the Manager may,
from time to time, delegate to them and the carrying out of the Company’s
business and affairs on a day-to-day basis. An Officer may also perform one or
more roles as an officer of the Manager. The Manager may remove any Officer from
office at any time, with or without cause. If any vacancy shall occur in any
office, for any reason whatsoever, then the Manager shall have the right to
appoint a new Officer to fill the vacancy.

 

(c)                                        Subject to the other provisions of
this Agreement, the Manager shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization, division or other combination of the
Company with or into another entity, for the avoidance of doubt, without the
prior consent of any Member or any other Person being required.

 

Section 6.02                                       Actions of the Manager. The
Manager may act through any Officer or through any other Person or Persons to
whom authority and duties have been delegated pursuant to Section 6.07.

 

Section 6.03                                       Resignation; No Removal. The
Corporation shall not, by any means, resign as, cease to be or be replaced as
the Manager except in compliance with this Section 6.03. No termination or
replacement of the Corporation as the Manager shall be effective unless proper
provision is made, in compliance with this Agreement, so that the obligations of
the Corporation

 

31

--------------------------------------------------------------------------------



 

(or its successor, if applicable) and any new Manager and the rights of all
Members under this Agreement and applicable Law remain in full force and effect.
No appointment of a Person other than the Corporation (or its successor, as
applicable) as the Manager shall be effective unless the Corporation (or its
successor, as applicable) and the new Manager (as applicable) provide all of the
other Members with contractual rights, directly enforceable by such other
Members against the Corporation (or its successor, as applicable) and the new
Manager (as applicable), to cause (a) the Corporation to comply with all of the
Corporation’s obligations under this Agreement (including its obligations under
Article XI) other than those that must necessarily be taken in its capacity as
the Manager and (b) the new Manager to comply with all of the Manager’s
obligations under this Agreement. For the avoidance of doubt, the Members have
no right under this Agreement to remove or replace the Manager.

 

Section 6.04                                       Vacancies. Vacancies in the
position of Manager occurring for any reason shall be filled by the Corporation
(or, if the Corporation has ceased to exist without any successor or assign,
then by the holders of a majority in interest of the voting capital stock of the
Corporation immediately prior to such cessation). For the avoidance of doubt,
the Members (other than the Corporation) have no right under this Agreement to
fill any vacancy in the position of Manager.

 

Section 6.05                                       Transactions Between Company
and Manager. The Manager may cause the Company to contract and deal with the
Manager or any Affiliate of the Manager; provided that such contracts and
dealings (other than contracts and dealings between the Company and its
Subsidiaries) (i) (a) are on terms comparable to and competitive with those
available to the Company from others dealing at arm’s length and (b) other than
in the case of a Disposition Event or Corporation Offer, would not result in the
Company ceasing to be classified as a partnership for U.S. federal income tax
purposes, or (ii) are approved by the Majority Members and, in any case, would
not violate any provision of or result in a default (or an event that, with
notice or the lapse of time or both, would constitute a default) under any Debt
Agreement. The Members hereby approve each of the contracts and agreements
between or among the Manager, the Company and their respective Affiliates
entered into on or prior to the date of this Agreement or that the Corporate
Board (or a committee thereof) has approved in connection with the IPO including
the Common Unit Purchase Agreement.

 

Section 6.06                                       Reimbursement for Expenses.
The Manager shall not be compensated for its services as Manager of the Company
except as expressly provided in this Agreement. The Members acknowledge and
agree that, upon consummation of the IPO, the Manager’s Class A Common Stock
will be publicly traded and therefore the Manager will have access to the public
capital markets and that such status and the services performed by the Manager
will inure to the benefit of the Company and all Members; therefore, the Manager
shall be reimbursed by the Company for any reasonable out-of-pocket expenses
incurred on behalf of the Company, including all fees, expenses and costs
(a) associated with the IPO, (b) of being a public company (including public
reporting obligations, proxy statements, stockholder meetings, stock exchange
fees, transfer agent fees, legal fees, SEC and FINRA filing fees and offering
expenses) and (c) maintaining its existence as a separate legal entity, but
excluding, for the avoidance of doubt, any payment obligations of the
Corporation under the Tax Receivable Agreement.  To the extent practicable,
expenses incurred by the Manager on behalf of or for the benefit of the Company
shall be billed directly to and paid by the Company and, if and to the extent
any reimbursements to the Manager

 

32

--------------------------------------------------------------------------------



 

or any of its Affiliates by the Company pursuant to this Section 6.06 constitute
gross income to such Person (as opposed to the repayment of advances made by
such Person on behalf of the Company), such amounts shall be treated as
“guaranteed payments” within the meaning of Section 707(c) of the Code and shall
not be treated as distributions for purposes of computing the Members’ Capital
Accounts.

 

Section 6.07                                       Delegation of Authority. The
Manager (a) may, from time to time, delegate to one or more Persons such
authority and duties as the Manager may deem advisable, and (b) may assign
titles (including president, chief executive officer, chief financial officer,
chief operating officer, chief administrative officer, vice president,
secretary, assistant secretary, treasurer or assistant treasurer) and delegate
certain authority and duties to such Persons as the same may be amended,
restated, supplemented or otherwise modified from time to time. Any number of
titles may be held by the same individual. The salaries or other compensation,
if any, of such agents of the Company shall be fixed from time to time by the
Manager, subject to the other provisions in this Agreement. Notwithstanding such
delegation, the Manager will remain responsible for management of the Company.

 

Section 6.08                                       Limitation of Liability of
Manager.

 

(a)                                       Except as otherwise provided herein or
in an agreement entered into by such Person and the Company, neither the Manager
nor any of the Manager’s Affiliates or the Manager’s officers, employees or
other agents nor their respective agents shall be liable to the Company or to
any Member that is not the Manager or to any other Person bound by this
Agreement for any act or omission performed or omitted by the Manager in its
capacity as the sole manager of the Company pursuant to authority granted to the
Manager by this Agreement; provided, however, that, except as otherwise provided
herein, such limitation of liability shall not apply to the extent the act or
omission was attributable to the Manager’s or its Affiliates’ or their
respective agents’ gross negligence, bad faith, willful misconduct or violation
of Law in which the Manager or such Affiliate or their respective agents’ acted
with knowledge that its conduct was unlawful, or for any present or future
breaches of any representations, warranties, covenants or obligations by the
Manager or its Affiliates contained herein or in the other agreements with the
Company. The Manager may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and, to the fullest extent permitted by
applicable Law, shall not be responsible for any misconduct or negligence on the
part of any such agent (so long as such agent was selected in good faith and
with reasonable care). The Manager shall be entitled to rely upon the advice of
legal counsel, independent public accountants and other experts, including
financial advisors, and any act of or failure to act by the Manager in good
faith reliance on such advice shall in no event subject the Manager to liability
to the Company or any Member that is not the Manager.

 

(b)                                       Whenever in this Agreement or any
other agreement contemplated herein, the Manager is permitted or required to
take any action or to make a decision in its “sole discretion” or “discretion,”
with “complete discretion” or under a grant of similar authority or latitude,
the Manager shall be entitled to consider such interests and factors as it
desires, including its own interests, and shall, to the fullest extent permitted
by applicable Law,

 

33

--------------------------------------------------------------------------------



 

have no duty or obligation to give any consideration to any interest of or
factors affecting the Company or other Members or any other Person.

 

(c)                                        Whenever in this Agreement the
Manager is permitted or required to take any action or to make a decision in its
“good faith” or under another express standard, the Manager shall act under such
express standard and, to the fullest extent permitted by applicable Law, shall
not be subject to any other or different standards imposed by this Agreement or
any other agreement contemplated herein, and, notwithstanding anything contained
herein to the contrary, so long as the Manager acts in good faith, the
resolution, action or terms so made, taken or provided by the Manager shall not
constitute a breach of this Agreement or any other agreement contemplated herein
or impose liability upon the Manager or any of the Manager’s Affiliates or their
representative or agents and shall be deemed approved by all the Members.

 

Section 6.09                                       Investment Company Act. The
Manager shall use its best efforts to ensure that the Company shall not be
subject to registration as an investment company pursuant to the Investment
Company Act.

 

Section 6.10                                       Outside Activities of the
Manager. The Manager shall not, directly or indirectly, enter into or conduct
any business or operations, other than in connection with (a) the ownership,
acquisition and disposition of Common Units, (b) the management of the business
and affairs of the Blocker, the Company and its Subsidiaries, (c) the operation
of the Manager as a reporting company with a class (or classes) of securities
registered under Section 12 of the Exchange Act and listed on a securities
exchange, (d) the offering, sale, syndication, private placement or public
offering of stock, bonds, securities or other interests of the Corporation or
the Company or any of its Subsidiaries, (e) financing or refinancing of any type
related to the Corporation, the Company, its Subsidiaries or their assets or
activities, including the provision of guarantees and collateral in connection
therewith, (f) treasury and treasury management, (g) stock repurchases, (h) the
declaration and payment of dividends with respect to any class of securities,
and (i) such activities as are incidental to the foregoing; provided, however,
that, except as otherwise provided herein, the net proceeds of any financing
raised by the Manager pursuant to the preceding clauses (d) and (e) shall be
made available to the Company, whether as Capital Contributions, loans or
otherwise, as appropriate; provided further, that the Manager may, in its sole
discretion, from time to time hold or acquire assets in its own name or
otherwise other than through the Company and its Subsidiaries so long as the
Manager takes commercially reasonable measures to ensure that the economic
benefits and burdens of such assets are otherwise vested in the Company or its
Subsidiaries, through assignment, mortgage loan or otherwise or, if it is not
commercially reasonable to vest such economic interests in the Company or any of
its Subsidiaries, the Members shall negotiate in good faith to amend this
Agreement to reflect such activities and the direct ownership of assets by the
Manager. Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

 

34

--------------------------------------------------------------------------------



 

ARTICLE VII.
RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 7.01                                       Limitation of Liability and
Duties of Members; Investment Opportunities.

 

(a)                                       Except as provided in this Agreement
or in the Delaware Act, the debt, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company and no Member (including the Manager)
shall be obligated personally for any debt, obligation or liability solely by
reason of being a Member or acting as the Manager of the Company.
Notwithstanding anything contained herein to the contrary, to the fullest extent
permitted by applicable Law, the failure of the Company to observe any
formalities or requirements relating to the exercise of its powers or management
of its business and affairs under this Agreement or the Delaware Act shall not
be grounds for imposing personal liability on the Members for liabilities of the
Company.

 

(b)                                       In accordance with the Delaware Act
and the Laws of the State of Delaware, a Member may, under certain
circumstances, be required to return amounts previously distributed to such
Member. To the fullest extent permitted by applicable Law, it is the intent of
the Members that no Distribution to any Member pursuant to this Agreement shall
be deemed a return of money or other property paid or distributed in violation
of the Delaware Act. The payment of any such money or Distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Delaware Act, and, to the fullest extent permitted by
Law, any Member receiving any such money or property shall not be required to
return any such money or property to the Company or any other Person, unless
such distribution was made by the Company to its Members in clerical error or
contrary to applicable Law. However, if any court of competent jurisdiction
holds that, notwithstanding the provisions of this Agreement, any Member is
obligated to make any such payment, such obligation shall be the obligation of
such Member and not of any other Member.

 

(c)                                        Notwithstanding any other provision
of this Agreement (subject to Section 6.08 with respect to the Manager), to the
extent that, at Law or in equity, any Member (including without limitation, the
Manager but subject to Section 6.08 with respect to the Manager) (or such
Member’s Affiliate or any manager, managing member, general partner, director,
officer, employee, agent, fiduciary or trustee of such Member or of any
Affiliate of such Member (each Person described in this parenthetical, a
“Related Person”)) has duties (including fiduciary duties (other than any
fiduciary duty owed by such Member or Related Person to the Corporation)) to the
Company, to the Manager, to another Member, to any Person who acquires an
interest in a Company Interest or to any other Person bound by this Agreement,
all such duties are hereby eliminated, to the fullest extent permitted by Law,
and replaced with the duties or standards expressly set forth herein, if any;
provided, however, that each Member (including the Manager) shall have the duty
to act in accordance with the implied contractual covenant of good faith and
fair dealing. The elimination of such duties to the Company, the Manager, each
of the Members, each other Person who acquires an interest in a Company Interest
and each other Person bound by this Agreement and replacement thereof with the
duties or standards expressly set forth herein, if any, are approved by the
Company, the Manager, each of the Members, each other Person who acquires an
interest in a Company Interest and each other Person bound by this Agreement.

 

35

--------------------------------------------------------------------------------



 

Section 7.02                                       Lack of Authority. Except as
expressly provided herein, neither the Members nor any class of Members shall
have the power or authority to vote, approve or consent to any matter or action
taken by the Company. No Member, other than the Manager or a duly appointed
Officer, in each case in its capacity as such, has the authority or power to act
for or on behalf of the Company, to do any act that would be binding on the
Company or to make any expenditure on behalf of the Company. The Members hereby
consent to the exercise by the Manager of the powers conferred on the Manager by
Law and this Agreement.

 

Section 7.03                                       No Right of Partition. No
Member, other than the Manager, shall have the right to seek or obtain partition
by court decree or operation of Law of any Company property, or the right to own
or use particular or individual assets of the Company.

 

Section 7.04                                       Indemnification.

 

(a)                                       Subject to Section 5.06, the Company
hereby agrees to indemnify and hold harmless any Person (each an “Indemnified
Person”) to the fullest extent permitted under applicable Law, as the same now
exists or may hereafter be amended, substituted or replaced (but, in the case of
any such amendment, substitution or replacement only to the extent that such
amendment, substitution or replacement permits the Company to provide broader
indemnification rights than the Company is providing immediately prior to such
amendment), against all expenses, liabilities, damages and losses (including
attorneys’ fees, judgments, amounts paid in settlement, fines, excise taxes,
interest or penalties) reasonably incurred or suffered by such Person (or one or
more of such Person’s Affiliates) by reason of the fact that such Person is or
was serving as the Manager or officer of the Company or as an officer or member
of the board (or equivalent body) of any of its Subsidiaries or is or was
serving at the request of the Company or such Subsidiary as a manager, officer,
director, principal or member of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise; provided,
however, that no Indemnified Person shall be indemnified for any expenses,
liabilities, damages and losses (including attorneys’ fees, judgments, amounts
paid in settlement, fines, excise taxes, interest or penalties) incurred or
suffered that are attributable to such Indemnified Person’s or its Affiliates’
gross negligence, bad faith, willful misconduct or violation of Law in which
such Indemnified Person or such Affiliate acted with knowledge that its conduct
was unlawful, or for any present or future breaches of any representations,
warranties, covenants or obligations by such Indemnified Person or its
Affiliates contained herein or in the other agreements with the Company.
Reasonable expenses, including attorneys’ fees, incurred by any such Indemnified
Person in defending a proceeding shall be paid by the Company in advance of the
final disposition of such proceeding, including any appeal therefrom, upon
receipt of an undertaking by or on behalf of such Indemnified Person to repay
such amount if it shall ultimately be determined that such Indemnified Person is
not entitled to be indemnified by the Company.  Any reference to an officer of
the Company or its Subsidiaries in this Section 7.04 shall be deemed to refer
exclusively to the chief executive officer, president, general counsel,
secretary, chief technology officer, chief financial officer, chief
administrative officer or the treasurer of the Company or its Subsidiaries or
other officer of the Company or its Subsidiaries appointed from time to

 

36

--------------------------------------------------------------------------------



 

time by the Board or by the board of directors or equivalent governing body, as
applicable, and any reference to an officer of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be deemed to refer exclusively to an officer appointed by the board of
directors or equivalent governing body of such other entity pursuant to the
certificate of incorporation and bylaws or equivalent organizational documents
of such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise. The fact that any person who is or was an employee of
the Company or its Subsidiary or an employee of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise,
but not an officer thereof as described in the preceding sentence, has been
given or has used the title of “Vice President”, “Managing Director”, “Director”
or any other title that could be construed to suggest or imply that such person
is or may be such a member of the board or officer, as applicable, of the
Company or such Subsidiary or of such other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise shall not result in
such person being constituted as, or being deemed to be, such a member of the
board or officer, as applicable, of the Company or its Subsidiary or of such
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise for purposes of this Section 7.04.

 

(b)                                       The right to indemnification and the
advancement of expenses conferred in this Section 7.04 shall not be exclusive of
any other right which any Person may have or hereafter acquire under any
statute, agreement, bylaw, action by the Manager or otherwise.

 

(c)                                        The Company shall maintain directors’
and officers’ liability insurance, or substantially equivalent insurance, at its
expense, to protect any Indemnified Person (and the investment funds, if any,
they represent) against any expense, liability or loss described in
Section 7.04(a) whether or not the Company would have the power to indemnify
such Indemnified Person against such expense, liability or loss under the
provisions of this Section 7.04. The Company shall use its commercially
reasonable efforts to purchase and maintain property, casualty and liability
insurance in types and at levels customary for companies of similar size engaged
in similar lines of business, as determined in good faith by the Manager, and
the Company shall use its commercially reasonable efforts to purchase directors’
and officers’ liability insurance (including employment practices coverage) with
a carrier and in an amount that is necessary or desirable as determined in good
faith by the Manager.

 

(d)                                       Notwithstanding any provision to the
contrary in this Agreement, (including in this Section 7.04), the Company agrees
that any indemnification and advancement of expenses available to any current or
former Indemnified Person from any investment fund that is an Affiliate of the
Company who served as a director of the Company by virtue of such Person’s
service as a member, director, partner or employee of any such fund prior to or
following the Effective Time (any such Person, a “Sponsor Person”) shall be
secondary to the indemnification and advancement of expenses to be provided by
the Company pursuant to this Section 7.04. Such indemnification and advancement
of expenses shall be provided out of and to the extent of Company assets only
and no Member (unless such Member otherwise agrees in writing or is found in a
final

 

37

--------------------------------------------------------------------------------



 

decision by a court of competent jurisdiction to have personal liability on
account thereof) shall have personal liability on account thereof or shall be
required to make additional Capital Contributions to help satisfy such indemnity
of the Company. The Company (i) shall be the primary indemnitor of first resort
for such Sponsor Person pursuant to this Section 7.04 and (ii) shall be fully
responsible for the advancement of all expenses and payment of all damages or
liabilities with respect to such Sponsor Person which are addressed by this
Section 7.04.

 

(e)                                        The Manager may (acting through the
Corporate Board), to the extent authorized from time to time by a resolution
adopted by the Corporate Board, grant rights to indemnification and to the
advancement of expenses to any person, including without limitation any employee
or other agent of the Company, or any director, officer, employee, agent,
trustee, member, stockholder, partner, incorporator or liquidator of any
Subsidiary of the Company or any other enterprise, with any such rights subject
to the terms, conditions and limitations established pursuant to the board
resolution.

 

(f)                                         If this Section 7.04 or any portion
hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify and hold harmless
each Indemnified Person pursuant to this Section 7.04 to the fullest extent
permitted by any applicable portion of this Section 7.04 that shall not have
been invalidated and to the fullest extent permitted by applicable Law.

 

Section 7.05                                       Members Right to Act. For
matters that require the approval of the Members, the Members shall act through
meetings and written consents as described in paragraphs (a) and (b) below:

 

(a)                                       Except as otherwise expressly provided
by this Agreement, acts by the Members holding a majority of the outstanding
Units, voting together as a single class, shall be the acts of the Members. Any
Member entitled to vote at a meeting of Members may authorize another person or
persons to act for it by proxy. An electronic mail, telegram, telex, cablegram
or similar transmission by the Member, or a photographic, photostatic, facsimile
or similar reproduction of a writing executed by the Member shall (if stated
thereon) be treated as a proxy executed in writing for purposes of this
Section 7.05(a). No proxy shall be voted or acted upon after eleven (11) months
from the date thereof, unless the proxy provides for a longer period. A proxy
shall be revocable unless the proxy form conspicuously states that the proxy is
irrevocable and that the proxy is coupled with an interest. Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall
provide to the contrary, a majority of such Persons present at any meeting at
which their powers thereunder are to be exercised shall have and may exercise
all the powers of voting or giving consents thereby conferred, or, if only one
be present, then such powers may be exercised by that one; or, if an even number
attend and a majority do not agree on any particular issue, the Company shall
not be required to recognize such proxy with respect to such issue if such proxy
does not specify how the votes that are the subject of such proxy are to be
voted with respect to such issue.

 

(b)                                       The actions by the Members permitted
hereunder may be taken at a meeting called by the Manager or by the Members
holding a majority of the Units entitled

 

38

--------------------------------------------------------------------------------



 

to vote or consent on such matter on at least forty eight (48) hours’ prior
written notice to the other Members entitled to vote or consent, which notice
shall state the purpose or purposes for which such meeting is being called. The
actions taken by the Members entitled to vote or consent at any meeting (as
opposed to by written consent), however called and noticed, shall be as valid as
though taken at a meeting duly held after regular call and notice if (but not
until), either before, at or after the meeting, the Members entitled to vote or
consent as to whom it was improperly held signs a written waiver of notice or a
consent to the holding of such meeting or an approval of the minutes thereof.
The actions by the Members entitled to vote or consent may be taken by vote of
the Members entitled to vote or consent at a meeting or by written consent
(without the requirement of prior notice), so long as such consent is signed by
Members having not less than the minimum number of Units that would be necessary
to authorize or take such action at a meeting at which all Members entitled to
vote thereon were present and voted. Prompt notice of the action so taken
without a meeting shall be given to those Members entitled to vote or consent
who have not consented in writing, which notice shall state the purpose or
purposes for which such consent is required and may be delivered via email;
provided, however, that the failure to give any such notice shall not affect the
validity of the action taken by such written consent. Any action taken pursuant
to such written consent of the Members shall have the same force and effect as
if taken by the Members at a meeting thereof.

 

Section 7.06                                       Inspection Rights. Subject to
Section 16.02, the Company shall permit each Member and each of its designated
representatives to examine the books and records of the Company or any of its
Subsidiaries at the principal office of the Company or such other location as
the Manager shall reasonably approve during reasonable business hours, and, make
copies and extracts therefrom, at such Member’s expense, for any purpose
reasonably related to such Member’s Company Interest; provided that Manager has
a right to keep confidential from the Members certain information in accordance
with Section 18-305 of the Delaware Act.

 

ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.01                                       Records and Accounting. The
Company shall keep, or cause to be kept, appropriate books and records with
respect to the Company’s business, including all books and records necessary to
provide any information, lists and copies of documents required to be provided
pursuant to Section 9.01. All matters concerning (a) the determination of the
relative amount of allocations and Distributions among the Members pursuant to
Articles IV and V and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.

 

Section 8.02                                       Fiscal Year. The Fiscal Year
of the Company shall end on December 31 of each year or such other date as may
be established by the Manager.

 

39

--------------------------------------------------------------------------------



 

ARTICLE IX.
TAX MATTERS

 

Section 9.01                                       Preparation of Tax Returns.
The Manager shall arrange, at the Company’s expense, for the preparation and
timely filing of all tax returns required to be filed by the Company. On or
before March 15, June 15, September 15, and December 15 of each Fiscal Year, the
Company shall send to each Person who was a Member at any time during the prior
quarter, an estimate of allocations to such Member of taxable income, gains,
losses, deductions and credits for the prior quarter, which estimate shall have
been reviewed by the Company’s outside tax accountants. In addition, no later
than the later of (i) March 31 following the end of the prior Fiscal Year, and
(ii) thirty (30) Business Days after the issuance of the final financial
statement report for a Fiscal Year by the Company’s auditors, the Company shall
send to each Person who was a Member at any time during such Fiscal Year, a
statement showing such Member’s (A) final state tax apportionment information,
(B) allocations to the Members of taxable income, gains, losses, deductions and
credits for such Fiscal Year, and (C) a completed IRS Schedule K-1. Each Member
shall notify the other Members upon receipt of any notice of any material income
tax examination of the Company by U.S. federal, state or local authorities.
Subject to the terms and conditions of this Agreement, in its capacity as Tax
Matters Partner or Partnership Representative, the Corporation shall have the
authority to prepare the tax returns of the Company using such permissible
methods and elections as it determines in its reasonable discretion; provided,
that the Corporation shall require the consent of any Member that is materially
adversely and disproportionately affected by any such method or election.

 

Section 9.02                                       Tax Elections. The Taxable
Year shall end on such date as may be established by the Manager in accordance
with Section 706 of the Code. The Company and any eligible Subsidiary shall make
an election pursuant to Section 754 of the Code, shall not thereafter revoke
such election and shall make a new election pursuant to Section 754 to the
extent necessary following any “termination” of the Company or the Subsidiary
under Section 708 of the Code. Each Member will, upon request, supply any
information reasonably necessary to give proper effect to any such elections.

 

Section 9.03                                       Tax Controversies.

 

(a)                                       With respect to Taxable Years
beginning on or before December 31, 2017, the Corporation is hereby designated
the Tax Matters Partner of the Company, within the meaning given to such term in
Section 6231 of the Code (the Corporation, in such capacity, the “Tax Matters
Partner”) and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith. Each Member agrees to cooperate with the Company and to do
or refrain from doing any or all things reasonably requested by the Company with
respect to the conduct of such proceedings. The Tax Matters Partner shall
promptly deliver to each of the other Members a copy of all notices,
communications, reports and writings received from the Internal Revenue Service
relating to or reasonably expected to result in an adjustment of Company items,
and keep each of the Members advised of all material developments with respect
to

 

40

--------------------------------------------------------------------------------



 

any proposed adjustments which come to its attention. The Tax Matters Partner
may not settle any administrative or judicial proceeding or enter into any
agreement (including extending the period of limitations) with the Internal
Revenue Service, in each case, without the affirmative written consent of each
of (i) the Bank Member Representative, if such settlement or agreement would
reasonably be expected to have a material and adverse impact on any current or
former Bank Member in a manner that disproportionately and adversely affects
such Bank Member as compared with either the Refinitiv Member or the Manager,
and (ii) the Refinitiv Member.

 

(b)                                       With respect to Taxable Years
beginning after December 31, 2017, pursuant to the Revised Partnership Audit
Provisions, the Corporation shall be designated and may, on behalf of the
Company, at any time, and without further notice to or consent from any Member,
act as the “partnership representative” of the Company, within the meaning given
to such term in Section 6223 of the Code (the Corporation, in such capacity, the
“Partnership Representative”) for purposes of the Code. The Partnership
Representative shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Partnership
Representative, and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith. Each Member agrees to cooperate with the Company and to do
or refrain from doing any or all things reasonably requested by the Company with
respect to the conduct of such proceedings. The Partnership Representative shall
promptly deliver to each of the other Members a copy of all notices,
communications, reports and writings received from the Internal Revenue Service
relating to or reasonably expected to result in an adjustment of Company items,
and keep each of the Members advised of all material developments with respect
to any proposed adjustments which come to its attention.   The Partnership
Representative may not settle any administrative or judicial proceeding or enter
into any agreement (including extending the period of limitations) with the
Internal Revenue Service, in each case, without the affirmative written consent
of each of (i) the Bank Member Representative (so long as at least one current
or former Bank Member was a Member during the tax period for which the
proceeding relates), if such settlement or agreement would reasonably be
expected to have a material and adverse impact on any current or former Bank
Member in a manner that disproportionately and adversely affects such Bank
Member as compared with either Refinitiv Member or the Manager, and (ii) the
Refinitiv Member (so long as the Refinitiv Member was a Member during the tax
period for which the relevant proceeding relates). Notwithstanding anything
herein to the contrary, the Partnership Representative (x) shall make the
election provided by Section 6226 of the Code (a “Push-Out Election”) with
respect to any notice of final partnership adjustment issued by the Internal
Revenue Service (the “IRS”) to the Company reflecting imputed underpayments
totaling $500,000 or more, and (y) shall be permitted to make a Push-Out
Election with respect to any other notice of final partnership adjustment for
which such election is available; provided, that, if the Company does not intend
to make a Push-Out Election with respect to an audit, the Company shall
cooperate with any Member, upon such Member’s request, to seek the

 

41

--------------------------------------------------------------------------------



 

modifications described in Section 6225(c)(2)(B) of the Code with respect to
adjustments proposed by the IRS that are properly allocable to such Member.

 

(c)                                        With respect to last sentence of
Section 9.03(a) and the penultimate sentence of Section 9.03(b), if (i) the Bank
Member Representative was not a Member during the tax period for which the tax
proceeding relates, or (ii) there is no current Bank Member Representative, then
the Plurality Bank Member at the commencement of the Taxable Year or years for
which the relevant tax proceeding relates shall be the Bank Member
Representative for purposes of such proceeding.  With respect to any audit or
proceeding, if the Bank Member Representative does not meet the condition of
clause (ii) of the previous sentence, such Bank Member Representative shall be
entitled to appoint the current or former Bank Member that meets such condition
as its replacement, with the consent of the Manager.

 

ARTICLE X.
RESTRICTIONS ON TRANSFER OF UNITS

 

Section 10.01                                Transfers by Members.

 

(a)                                       No holder of Units may Transfer any
interest in any Units, except Transfers (i) pursuant to and in accordance with
Section 10.02, (ii) approved in writing by the Manager (other than any Transfer
by the Manager), or (iii) in the case of Transfers by the Manager, to any Person
who succeeds to the Manager in accordance with Section 6.04, in the case of
clauses (i) and (ii), subject to Section 10.01(c) and Section 10.01(d), any
contractual lock-up period applicable to such Member in any agreement between
such Member and any underwriter and/or the Company, the Corporation or any of
their controlled Affiliates. Notwithstanding the foregoing, “Transfer” shall not
include an event that terminates the existence of a Member for income tax
purposes (including a change in entity classification of a Member under
Section 301.7701-3 of the Treasury Regulations, a sale of assets by, or
liquidation of, a Member pursuant to an election under Sections 336 or 338 of
the Code, or merger, severance, or allocation within a trust or among sub-trusts
of a trust that is a Member), but that does not terminate the existence of such
Member under applicable state Law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Company Interests of such trust that is a Member).

 

(b)                                       Notwithstanding anything to the
contrary in this Article X, the following shall not be considered a “Transfer”
for purposes of this Agreement: (i) the exchange of Class B Common Stock for
Class A Common Stock and the exchange of Class D Common Stock for Class C Common
Stock, which shall be pursuant to, and in accordance with, the Corporation
Charter, (ii) a Transfer of Registrable Securities (as such term is defined in
the Registration Rights Agreement) in accordance with the Registration Rights
Agreement, (iii) any other Transfer of shares of Class A Common Stock or Class B
Common Stock (subject to Section 5.11(ii) of the Corporation Charter), and
(iv) (A) any Redemption or Direct Exchange in accordance with Article XI hereof,
or (B) a Transfer by a Member to the Corporation or any of its Subsidiaries.

 

42

--------------------------------------------------------------------------------



 

(c)                                        In the case of a Transfer (other than
a Redemption or Direct Exchange) by any Original Member (other than the
Corporation) of Common Units to a transferee in accordance with this Article X,
such Member (or any subsequent transferee of such Member) shall be required to
also Transfer a number of shares of Class C Common Stock or Class D Common
Stock, as applicable, subject to the automatic conversion provisions in the
Corporation Charter, corresponding to the number of such Member’s (or subsequent
transferee’s) Common Units that were Transferred in the transaction to such
transferee.

 

(d)                                       All Transfers are subject to the
additional limitations set forth in Section 10.06(b) hereof.

 

Section 10.02                                Permitted Transfers.
Notwithstanding anything to the contrary herein, the following Transfers shall
be permitted (each, a “Permitted Transfer”):

 

(i)                                     by a Member who is an individual (1) to
such Member’s spouse, any lineal ascendants or descendants or trusts or other
entities in which such Member or Member’s spouse, lineal ascendants or
descendants hold (and continue to hold while such trusts or other entities hold
Units) 50% or more of such entity’s beneficial interests, or (2) by way of
bequest or inheritance upon death;

 

(ii)                                  by a Member who is an entity, to such
Member’s Affiliates, members, partners, other equity holders or Affiliated
investment fund, vehicle or account of such Member (which may include special
purpose investment funds, vehicles or accounts controlled by one or more
Affiliated investment funds, vehicles or accounts but shall not include
portfolio companies other than the Refinitiv Equityholder (as defined in the
Corporation Charter) or its Subsidiaries); or

 

(iii)                               any Transfer by a Member pursuant to a
Corporation Offer or Disposition Event (as such term is defined in the
Corporation Charter);

 

provided, however, that the (A) restrictions contained in this Agreement shall
continue to apply to Units after any Permitted Transfer of such Units, and
(B) (I) except in the case of Section 10.02(iii), the transferor shall deliver a
written notice to the Company and the Members, which notice will disclose in
reasonable detail the identity of the proposed transferee, and (II) prior to
Transferring any Units, the Transferring holder of Units shall cause the
prospective transferee to be bound by this Agreement and any other agreements
executed by the Transferring holder that relate to such Units in the aggregate
including the Registration Rights Agreement and the Stockholders Agreement, if
applicable (collectively, the “Other Agreements”), by causing the prospective
transferee to execute and deliver to the Company and the other holders of Units
a Joinder (or other counterpart to this Agreement reasonably acceptable to the
Manager) and counterparts of any applicable Other Agreements.

 

Section 10.03                                Restricted Units Legend. The Units
have not been registered under the Securities Act and, therefore, in addition to
the other restrictions on Transfer contained in this Agreement, cannot be sold
unless subsequently registered under the Securities Act or an exemption from
such registration is then available. To the extent such Units have been
certificated, each

 

43

--------------------------------------------------------------------------------



 

certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE  ISSUED ON      , 2019, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE FIFTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF TRADEWEB MARKETS LLC, AS MAY BE AMENDED
AND MODIFIED FROM TIME TO TIME, AND TRADEWEB MARKETS LLC RESERVES THE RIGHT TO
REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED
WITH RESPECT TO ANY TRANSFER. A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY
TRADEWEB MARKETS LLC TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT
CHARGE.”

 

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

 

Section 10.04                                Assignee’s Rights.

 

(a)                                       The Transfer of a Company Interest in
accordance with this Agreement shall be effective as of the date of its
assignment (assuming compliance with all of the conditions to such Transfer set
forth herein), and such Transfer shall be shown on the Schedule of Members.
Profits, Losses and other Company items shall be allocated between the
transferor and the Assignee according to Section 706 of the Code, using any
permissible method as determined in the reasonable discretion of the Manager.
Distributions made before the effective date of such Transfer shall be paid to
the transferor, and Distributions made after such date shall be paid to the
Assignee.

 

(b)                                       Unless and until an Assignee becomes a
Member pursuant to Article XII, the Assignee shall not be entitled to any of the
rights granted to a Member hereunder or under applicable Law, other than the
rights granted specifically to Assignees pursuant to this Agreement; provided,
however, that, without relieving the transferring Member from any such
limitations or obligations as more fully described in Section 10.05, such
Assignee shall be bound by any limitations and obligations of a Member contained
herein that a Member would be bound on account of the Assignee’s Company
Interest (including the obligation to make Capital Contributions on account of
such Company Interest).

 

Section 10.05                                Assignor’s Rights and Obligations.
Any Member who shall (x) Transfer any Company Interest in a manner in accordance
with this Agreement or (y) cease to hold any

 

44

--------------------------------------------------------------------------------



 

Units pursuant to Section 10.01(b)(ii) or Section 10.01(b)(iv) shall, in each
case, cease to be a Member with respect to such Units or other interest and
shall no longer have any rights or privileges, or, except as set forth in this
Section 10.05, duties, liabilities or obligations, of a Member with respect to
such Units or other interest (it being understood, however, that the applicable
provisions of Section 6.08, Section 7.01 and Section 7.04 shall continue to
inure to such Person’s benefit), except that, in the case of a Transfer set
forth in clause (x) of this Section 10.05, unless and until the Assignee (if not
already a Member) is admitted as a Substituted Member in accordance with the
provisions of Article XII (the “Admission Date”), (i) such assigning Member
shall retain all of the duties, liabilities and obligations of a Member with
respect to such Units or other interest, and (ii) the Manager may, in its sole
discretion, reinstate all or any portion of the rights and privileges of such
Member with respect to such Units or other interest for any period of time prior
to the Admission Date. Nothing contained herein shall relieve any Member who
Transfers, or ceases to hold, any Units or other interest in the Company from
(I) any liability of such Member to the Company with respect to such Company
Interest that may exist on the Admission Date or Redemption Date or other
relevant date, as applicable, or that is otherwise specified in the Delaware Act
and incorporated into this Agreement,  or for any liability to the Company or
any other Person for any materially false statement made by such Member (in its
capacity as such) or for any present or future breaches of any representations,
warranties or covenants by such Member (in its capacity as such) contained
herein or in the other agreements with the Company, or (II) from complying with
the confidentiality obligations in Section 16.02 for a period of two (2) years
after such Member Transfers, or ceases to hold, any Units or other interest in
the Company.

 

Section 10.06                                Overriding Provisions.

 

(a)                                       Any Transfer or attempted Transfer of
any Units in violation of this Agreement shall be null and void ab initio, and
the provisions of Sections 10.04 and 10.05 shall not apply to any such
Transfers. For the avoidance of doubt, any Person to whom a Transfer is made or
attempted in violation of this Agreement shall not become a Member, shall not be
entitled to vote on any matters coming before the Members and shall not have any
other rights in or with respect to any rights of a Member of the Company. The
approval of any Transfer in any one or more instances shall not limit or waive
the requirement for such approval in any other or future instance. The Manager
shall promptly amend the Schedule of Members to reflect any Transfer of Units
made in accordance with the terms of this Agreement.

 

(b)                                       Notwithstanding anything contained
herein to the contrary (including, for the avoidance of doubt, the provisions
of  Section 10.01 and Article XI and Article XII), in no event shall any Member
Transfer any Units to the extent such Transfer would:

 

(i)                                     result in the violation of the
Securities Act, or any other applicable U.S. federal or state or non-U.S. Laws;

 

(ii)                                  cause the Company to become subject to the
registration requirements of the Investment Company Act;

 

45

--------------------------------------------------------------------------------



 

(iii)                               in the reasonable determination of the
Manager, be a violation of or a default (or an event that, with notice or the
lapse of time or both, would constitute a default) under, or result in an
acceleration of any Debt Agreement; provided that the payee or creditor to whom
the Company or the Manager owes such obligation is not an Affiliate of the
Company or the Manager;

 

(iv)                              cause the Company to lose its status as a
partnership for U.S. federal income tax purposes or, without limiting the
generality of the foregoing, be considered to be effected on or through an
“established securities market” or a “secondary market or the substantial
equivalent thereof,” as such terms are used in Section 1.7704-1 of the Treasury
Regulations;

 

(v)                                 be a Transfer to a Person who is not legally
competent or who has not achieved his or her majority of age under applicable
Law (excluding trusts for the benefit of minors);  or

 

(vi)                              result in the Company having more than one
hundred (100) partners, within the meaning of Section 1.7704-1(h)(1) of the
Treasury Regulations (determined pursuant to the rules of
Section 1.7704-1(h)(3) of the Treasury Regulations).

 

Section 10.07                                Tender Offers and Other Events with
respect to the Corporation.

 

(a)                                       In the event that a tender offer,
share exchange offer, issuer bid, take-over bid, recapitalization or similar
transaction with respect to Class A Common Stock (a “Corporation Offer”) is
proposed by the Corporation or is proposed to the Corporation or its
stockholders and approved by the Corporate Board or is otherwise effected or to
be effected with the consent or approval of the Corporate Board, the Members
(other than the Corporation) shall be permitted to participate in such
Corporation Offer by delivery of a Redemption Notice (which Redemption Notice
shall be effective immediately prior to the consummation of such Corporation
Offer (and, for the avoidance of doubt, shall be contingent upon such
Corporation Offer and not be effective if such Corporation Offer is not
consummated)). In the case of a Corporation Offer proposed by the Corporation,
the Corporation will use its reasonable best efforts expeditiously and in good
faith to take all such actions and do all such things as are necessary or
desirable to enable and permit such Members to participate in such Corporation
Offer to the same extent or on an economically equivalent basis as the holders
of shares of Class A Common Stock without discrimination; provided, that without
limiting the generality of this sentence (and without limiting the ability of
any Member holding Common Units to consummate a Redemption at any time pursuant
to the terms of this Agreement), the Manager will use its reasonable best
efforts expeditiously and in good faith to ensure that such Members may
participate in such Corporation Offer without being required to have their
Common Units redeemed and the corresponding Class C Common Stock and Class D
Common Stock, as applicable, related thereto (or, if so required, to ensure that
any such redemption shall be effective only upon, and shall be conditional upon,
the closing of the transactions contemplated by the Corporation Offer). For the
avoidance of doubt, in no event shall such Members be entitled to receive in
such Corporation Offer aggregate consideration for each Common Unit that is
greater than the consideration payable in respect of each share of Class A
Common Stock

 

46

--------------------------------------------------------------------------------



 

in connection with a Corporation Offer (it being understood that payments under
or in respect of the Tax Receivable Agreement shall not be considered part of
any such consideration).

 

(b)                                       The Corporation shall send written
notice to the Company and the other Members at least thirty (30) days prior to
the closing of the transactions contemplated by the Corporation Offer notifying
them of their rights pursuant to this Section 10.07, and setting forth (i) a
copy of the written proposal or agreement pursuant to which the Corporation
Offer will be effected, (ii) the consideration payable in connection therewith,
(iii) the terms and conditions of transfer and payment and (iv) the date and
location of and procedures for selling Common Units. In the event that the
information set forth in such notice changes, a subsequent notice shall be
delivered by the Corporation no less than seven (7) days prior to the closing of
the Corporation Offer.

 

(c)                                        Notwithstanding any other provision
of this Agreement, if a Disposition Event (as such term is defined in the
Corporation Charter) is approved by the Corporate Board and consummated in
accordance with applicable Law, at the request of the Company (or following such
Disposition Event, its successor) or Corporation (or following such Disposition
Event, its successor), each of the Members (other than the Corporation) shall be
required to exchange with the Corporation, at any time and from time to time
after, or simultaneously with, the consummation of such Disposition Event, all
of such Members’ Common Units and the corresponding Class C Common Stock or
Class D Common Stock, as applicable, for aggregate consideration for each Common
Unit that is equivalent to the consideration payable in respect of each share of
Class A Common Stock in connection with the Disposition Event.

 

(d)                                       Notwithstanding any other provision of
this Agreement, (i) in a Disposition Event or Corporation Offer where the
consideration payable in connection therewith includes Equity Securities, the
aggregate consideration for any Common Unit and the corresponding Class D Common
Stock shall be deemed to be equivalent to the consideration payable in respect
of each share of Class A Common Stock if the only difference in the per share
distribution to the Members holding Common Units and the corresponding Class D
Common Stock is that the Equity Securities distributed to such Members have not
more than ten times the voting power of any Equity Securities distributed to the
holder of a share of Class A Common Stock (as long as such Equity Securities
issued to such Members remain subject to the automatic conversion on terms no
more favorable to such Members than those set forth in Section 5.1(ii) of the
Corporation Charter), and (ii) in a Disposition Event or other Corporation
Offer, payments under or in respect of the Tax Receivable Agreement shall not be
considered part of the consideration payable in respect of any Class C Paired
Interest, Class D Paired Interest or share of Class A Common Stock or Class B
Common Stock in connection with such Disposition Event or other Corporation
Offer for the purposes of Section 10.07(a) and Section 10.07(c).

 

47

--------------------------------------------------------------------------------



 

ARTICLE XI.
REDEMPTION AND EXCHANGE RIGHTS

 

Section 11.01                                Redemption Right of a Member.

 

(a)                                       Each Member (other than the
Corporation and the Blocker) shall be entitled to cause the Company to redeem (a
“Redemption”) all or any portion of its Common Units (the “Redemption Right”) at
any time; provided, that, in the case of a Bank Member, such Redemption Right
shall be following the expiration, waiver or release of any contractual lock-up
period applicable to such Common Units pursuant to the Registration Rights
Agreement, if any; provided, further, that any such Redemption is for a minimum
of the lesser of 1,000 Common Units or all the Common Units held by such Member;
provided, further, that notwithstanding anything to the contrary herein, a Bank
Member shall be entitled to exercise its Redemption Right only to the extent
that immediately after giving effect to such Redemption and taking into account
all other Redemptions and Direct Exchanges of any other Member having the same
Redemption Date, such Bank Member’s Beneficial Ownership of Class A Common Stock
would not exceed 4.9% of the outstanding shares of Class A Common Stock as of
the Calculation Date.

 

(b)                                       A Member desiring to exercise its
Redemption Right (the “Redeeming Member”) shall exercise such right by giving
written notice, substantially in the form attached hereto as Exhibit B (the
“Redemption Notice”), duly executed by such Redeeming Member, to the Company and
the Corporation, and if any agent for the Redemption is duly appointed and
acting (the “Exchange Agent”), to the office of the Exchange Agent. The
Redemption Notice shall specify (A) the number of (or the inputs into the
formula for determining the number of) Common Units (collectively, the “Redeemed
Units”) that the Redeeming Member intends to have the Company redeem, and the
corresponding number of Class C Common Stock or Class D Common Stock, as the
case may be, relating thereto, (B) in the case of a Class D Paired Interest,
whether the Redeeming Member elects to receive Class A Common Stock, or in the
event a High-Vote Fall Away Event has not occurred or would not be triggered by
such Redemption, Class B Common Stock and (C) if applicable, the Beneficial
Ownership of the outstanding shares of Class A Common Stock of the Redeeming
Member as of two (2) Business Days prior to the date of the Redemption Notice,
without giving effect to such Redemption or any potential Redemption. For the
avoidance of doubt, the number of Redeemed Units specified in clause (A) of the
prior sentence may be set forth as a formula that is expressed as the lesser of
(x) a specified number of Common Units as set forth in the Redemption Notice and
(y) the number of Common Units that would result in the Redeeming Member having
Beneficial Ownership of the highest number of whole shares of Class A Common
Stock that is equal to or less than 4.9% of the outstanding shares of Class A
Common Stock minus a number of shares of Class A Common Stock specified in the
Redemption Notice, determined taking into account all other Redemptions and
Direct Exchanges of any other Member having the same Redemption Date. The
Redemption shall be completed as promptly as possible following the delivery of
the applicable Redemption Notice (and to the extent applicable, taking into
account any timeframes required under the Registration Rights Agreement) (such
date, the “Redemption Date”); provided, that the Company, the Corporation and
the Redeeming Member may change the number of Redeemed Units specified in such
Redemption Notice to another number by mutual agreement in writing signed by
each of them; provided, further, that a Redemption may be conditioned (including
as to timing) by the Redeeming Member (upon indication to this effect in the
Redemption Notice), on (i) the Corporation and/or the Redeeming Member having
entered into a valid and binding agreement with a

 

48

--------------------------------------------------------------------------------



 

third party for the sale of shares of such Deliverable Common Stock that may be
issued in connection with such proposed Redemption, which agreement is subject
to customary closing conditions for delivery of such Deliverable Common Stock by
the Corporation or the Redeeming Member, as applicable, to such third party,
and/or (ii) the closing of an announced merger, consolidation or other
transaction or event in which such shares of Deliverable Common Stock that may
be issued in connection with such proposed Redemption would be exchanged or
converted or become exchangeable or convertible into cash or other securities or
property, and/or (iii) the closing of an underwritten distribution of the shares
of Class A Common Stock that may be issued in connection with such proposed
Redemption; provided, further, that if the Redemption is so conditioned, the
Redeeming Member shall deliver a written notice, substantially in the form
attached hereto as Exhibit C (the “Beneficial Ownership Notice”), duly executed
by such Redeeming Member, to the Company, the Corporation, and to the office of
the Exchange Agent, three (3) Business Days prior to the date on which the
conditions set forth in clauses (i), (ii) or (iii) of this Section 11.01(b) are
expected to be met, or in the case of a marketed underwritten distribution, no
later than one (1) Business Day prior to the launch of the marketing efforts for
such distribution. The Beneficial Ownership Notice shall specify the Beneficial
Ownership of the outstanding shares of Class A Common Stock of the Redeeming
Member as of two (2) Business Days prior to the date of the Beneficial Ownership
Notice, without giving effect to such Redemption or any potential Redemption;
provided, that, in case of any conflict between the Beneficial Ownership of the
outstanding shares of Class A Common Stock of the Redeeming Member in the
Redemption Notice and the Beneficial Ownership Notice, the Beneficial Ownership
of such Redeeming Member in the Beneficial Ownership Notice shall prevail. The
Company, the Corporation and the Exchange Agent shall be entitled to rely on the
Beneficial Ownership as set forth in the latest of any Redemption Notice or
Beneficial Ownership Notice provided by the Redeeming Member in connection with
any Redemption, regardless of whether the Beneficial Ownership of such Redeeming
Member may have changed since the date of  Beneficial Ownership provided in such
Redemption Notice or Beneficial Ownership Notice. Subject to Section 11.03 and
unless the Redeeming Member timely has delivered a Retraction Notice as provided
in Section 11.01(c) or has revoked or delayed a Redemption as provided in
Section 11.01(b) or Section 11.01(d), on the Redemption Date:

 

(i)                                     the Redeeming Member shall transfer and
surrender, free and clear of all liens and encumbrances, (x) the Redeemed Units
to the Company and (y) a corresponding number of Class C Common Stock or Class D
Common Stock, as the case may be, to the Corporation;

 

(ii)                                  the Company shall (x) cancel the Redeemed
Units, (y) transfer to the Redeeming Member the consideration to which the
Redeeming Member is entitled under Section 11.01(c), and (z) if the Units are
certificated, issue to the Redeeming Member a certificate for a number of Common
Units equal to the difference (if any) between the number of Common Units
evidenced by the certificate surrendered by the Redeeming Member pursuant to
clause (i) of this Section 11.01(b) and the number of Redeemed Units; and

 

49

--------------------------------------------------------------------------------



 

(iii)                               the Corporation shall cancel for no
consideration such shares of Class C Common Stock or Class D Common Stock, as
the case may be, that were Transferred pursuant to Section 11.01(b)(i)(y);

 

provided, that, such Redemption shall be deemed to be effective immediately
prior to the close of business on the Redemption Date and the Redeeming Member
is deemed to be a holder of the Deliverable Common Stock from and after that
time.

 

(c)                                        In exercising its Redemption Right, a
Redeeming Member shall, to the fullest extent permitted by applicable Law, be
entitled to receive the Share Settlement or the Cash Settlement; provided, that
the Corporation shall have the option (as determined by its Corporate Board) as
provided in Section 11.02 and subject to Section 11.01(e) to select whether the
redemption payment is made by means of a Share Settlement or a Cash Settlement.
Within three (3) Business Days of delivery of the Redemption Notice, the
Corporation shall give written notice (the “Settlement Method Notice”) to the
Redeeming Member (with a copy to the Company) of its intended settlement method;
provided that if the Corporation does not timely deliver a Settlement Method
Notice, the Corporation shall be deemed to have elected the Share Settlement
method. In the event the Corporation elects the Cash Settlement in connection
with a Redemption, the Redeeming Member may retract its Redemption Notice by
giving written notice (the “Retraction Notice”) to the Corporation (with a copy
to the Company) or the Exchange Agent at any time prior to 5:00 p.m., New York
City time, on the next Business Day following the delivery of the Settlement
Method Notice. The timely delivery of a Retraction Notice shall terminate all of
the Redeeming Member’s, the Company’s and the Corporation’s rights and
obligations under this Section 11.01 arising from the retracted Redemption
Notice.

 

(d)                                       Notwithstanding anything to the
contrary in Section 11.01(c), in the event the Corporation elects a Share
Settlement in connection with a Redemption, a Redeeming Member shall be
entitled, at any time prior to the consummation of a Redemption, to revoke its
Redemption Notice or delay the consummation of a Redemption, by giving written
notice to this effect to the Company and the Corporation, if any of the
following conditions exists, as applicable:

 

(i)                                     any registration statement pursuant to
which the resale of the Class A Common Stock to be registered for such Redeeming
Member at or immediately following the consummation of the Redemption shall have
ceased to be effective pursuant to any action or inaction by the SEC or no such
resale registration statement has yet become effective;

 

(ii)                                  the Corporation shall have failed to cause
any related prospectus to be supplemented by any required prospectus supplement
necessary to effect the resale of Class A Common Stock;

 

(iii)                               the Corporation shall have exercised a
contractual right to defer, delay or suspend the filing or effectiveness of a
registration statement or the facilitation of a demanded underwritten offering
pursuant to the Registration Rights Agreement and such deferral, delay or
suspension shall affect the ability of such

 

50

--------------------------------------------------------------------------------



 

Redeeming Member to have its Class A Common Stock registered or sold in an
underwritten offering, as the case may be, at or immediately following the
consummation of the Redemption;

 

(iv)                              the Corporation shall have disclosed to such
Redeeming Member any material non-public information concerning the Corporation,
the receipt of which results in such Redeeming Member being prohibited or
restricted from selling Class A Common Stock at or immediately following the
Redemption without disclosure of such information (and the Corporation does not
permit disclosure);

 

(v)                                 any stop order relating to the registration
statement pursuant to which the Class A Common Stock was to be registered by
such Redeeming Member at or immediately following the Redemption shall have been
issued by the SEC;

 

(vi)                              there shall have occurred a material
disruption in the securities markets generally or in the market or markets in
which the Class A Common Stock is then traded;

 

(vii)                           there shall be in effect an injunction, a
restraining order or a decree of any nature of any Governmental Entity that
restrains or prohibits the Redemption;

 

(viii)                        the Redemption Date would occur three (3) Business
Days or less prior to, or during, a Black-Out Period; or

 

(ix)                              the Corporation shall have failed to comply in
all material respects with its obligations under the Registration Rights
Agreement, only to the extent applicable to such Redeeming Member, and such
failure shall have affected the ability of such Redeeming Member to consummate,
pursuant to an effective registration statement, the resale of Class A Common
Stock to be received upon such Redemption;

 

provided further, that in no event shall the Redeeming Member seeking to revoke
its Redemption Notice or delay the consummation of such Redemption and relying
on any of the matters contemplated in clauses (i) through (ix) above have
controlled or intentionally materially influenced any facts, circumstances, or
Persons in connection therewith (except in the good faith performance of his or
her duties as an officer or director of the Corporation) in order to provide
such Redeeming Member with a basis for such revocation or delay.

 

If a Redeeming Member delays the consummation of a Redemption pursuant to this
Section 11.01(d), the Redemption Date shall occur on the fifth (5th) Business
Day following the date on which the conditions giving rise to such delay cease
to exist (or such earlier day as the Corporation, the Company and such Redeeming
Member may agree in writing). Notwithstanding anything to the contrary herein,
this Section 11.01 is not intended to constitute or confer, and shall not be
construed as constituting or conferring, any registration right to any Member
that is not otherwise specifically provided for in the Registration Rights
Agreement.

 

51

--------------------------------------------------------------------------------



 

(e)                                        The Share Settlement or the Cash
Settlement that a Redeeming Member is entitled to receive under
Section 11.01(c) shall not be adjusted on account of any Distributions
previously made with respect to the Redeemed Units or dividends previously paid
with respect to Class A Common Stock or Class B Common Stock; provided, however,
that if a Redeeming Member causes the Company to redeem Redeemed Units and the
Redemption Date occurs subsequent to the record date for any Distribution with
respect to the Redeemed Units but prior to payment of such Distribution, the
Redeeming Member shall be entitled to receive such Distribution with respect to
the Redeemed Units on the date that it is made notwithstanding that the
Redeeming Member transferred and surrendered the Redeemed Units to the Company
prior to such date. For the avoidance of doubt, no Redeeming Member shall be
entitled to receive, in respect of a single record date, distributions or
dividends both on the Redeemed Units and on shares of Deliverable Common Stock
received by such Redeeming Member in such Redemption or Direct Exchange.

 

(f)                                         The Exchange Rate with respect to
the Class C Paired Interests and/or the components of a Class C Paired Interest
shall be adjusted accordingly if there is: (i) any subdivision (by any stock or
unit split, stock or unit dividend or distribution,  combination,
reclassification, reorganization, division, recapitalization or otherwise) or
combination (by reverse stock or unit split, reclassification, reorganization,
division, recapitalization or otherwise) of the Class C Common Stock or Common
Units that is not accompanied by a substantively identical subdivision or
combination of the Class A Common Stock; or (ii) any subdivision (by any stock
split, stock dividend, reclassification, reorganization, division,
recapitalization or otherwise) or combination (by reverse stock split,
reclassification, reorganization, division, recapitalization or otherwise) of
the Class A Common Stock that is not accompanied by a substantively identical
subdivision or combination of the shares of Class C Common Stock and Common
Units. If there is any reclassification, reorganization, division,
recapitalization or other similar transaction in which the Class A Common Stock
is converted or changed into another security, securities or other property,
then upon any subsequent Redemption or Direct Exchange, a Redeeming Member shall
be entitled to receive the amount of such security, securities or other property
that such Redeeming Member would have received if such Redemption or Direct
Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, division, recapitalization or other similar
transaction, taking into account any adjustment as a result of any subdivision
(by any split, dividend or distribution, reclassification, reorganization,
division, recapitalization or otherwise) or combination (by reverse split,
reclassification, reorganization, division, recapitalization or otherwise) of
such security, securities or other property that occurs after the effective time
of such reclassification, reorganization, division, recapitalization or other
similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, division, recapitalization or other similar
transaction in which the Class A Common Stock is converted or changed into
another security, securities or other property, this Section 11.01(f) shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property. This Agreement shall apply to, mutatis mutandis, and all
references to “Class C Paired Interests” shall be deemed to include, any
security, securities or other property of the Corporation or the Company which
may be issued in respect of, in exchange

 

52

--------------------------------------------------------------------------------



 

for or in substitution of shares of Class C Common Stock or Common Units, as
applicable, by reason of stock or unit split, reverse stock or unit split, stock
or unit dividend or distribution, combination, reclassification, reorganization,
division, recapitalization, merger, exchange (other than a Direct Exchange or
Redemption) or other transaction.

 

(g)                                        The Exchange Rate with respect to the
Class D Paired Interests and/or the components of a Class D Paired Interest
shall be adjusted accordingly if there is: (i) any subdivision (by any stock or
unit split, stock or unit dividend or distribution, combination,
reclassification, reorganization, division, recapitalization or otherwise) or
combination (by reverse stock or unit split, reclassification, reorganization,
division, recapitalization or otherwise) of the Class D Common Stock or Common
Units that is not accompanied by a substantively identical subdivision or
combination of the Class A Common Stock or Class B Common Stock, as the case may
be; or (ii) any subdivision (by any stock split, stock dividend,
reclassification, reorganization, division, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, reorganization, division,
recapitalization or otherwise) of the Class A Common Stock or Class B Common
Stock, as the case may be, that is not accompanied by a substantively identical
subdivision or combination of the shares of Class D Common Stock and Common
Units. If there is any reclassification, reorganization, division,
recapitalization or other similar transaction in which the Class A Common Stock
or Class B Common Stock, as the case may be, is converted or changed into
another security, securities or other property, then upon any subsequent
Redemption or Direct Exchange, a Redeeming Member shall be entitled to receive
the amount of such security, securities or other property that such Redeeming
Member would have received if such Redemption or Direct Exchange had occurred
immediately prior to the effective date of such reclassification,
reorganization, division, recapitalization or other similar transaction, taking
into account any adjustment as a result of any subdivision (by any split,
dividend or distribution, reclassification, reorganization, division,
recapitalization or otherwise) or combination (by reverse split,
reclassification, reorganization, division, recapitalization or otherwise) of
such security, securities or other property that occurs after the effective time
of such reclassification, reorganization, division, recapitalization or other
similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, division, recapitalization or other similar
transaction in which the Class A Common Stock or Class B Common Stock, as the
case may be, is converted or changed into another security, securities or other
property, this Section 11.01(g) shall continue to be applicable, mutatis
mutandis, with respect to such security or other property. This Agreement shall
apply to, mutatis mutandis, and all references to “Class D Paired Interests”
shall be deemed to include, any security, securities or other property of the
Corporation or the Company which may be issued in respect of, in exchange for or
in substitution of shares of Class D Common Stock or Common Units, as
applicable, by reason of stock or unit split, reverse stock or unit split, stock
or unit dividend or distribution, combination, reclassification, reorganization,
division, recapitalization, merger, exchange (other than a Direct  Exchange or
Redemption) or other transaction.

 

(h)                                       If, in connection with a Redemption by
Share Settlement, the Company is required to withhold Taxes on such Redemption
under section 1446(f) of the Code, then, notwithstanding anything to the
contrary in this Agreement, the Company shall hold back

 

53

--------------------------------------------------------------------------------



 

a portion of the Class A Common Stock or Class B Common Stock to be delivered to
the Redeeming Member, equal, as a proportion of the total number of such shares
of stock to be delivered to the applicable withholding rate, and pay to the IRS
the cash amount of such withholding obligation.

 

Section 11.02                                Contribution of the Corporation.
Subject to Section 11.03, in connection with the exercise of a Redeeming
Member’s Redemption Rights under Section 11.01(a), the Corporation shall
contribute to the Company the consideration the Redeeming Member is entitled to
receive under Section 11.01(b). Unless the Redeeming Member has timely delivered
a Retraction Notice as provided in Section 11.01(c) or has revoked or delayed a
Redemption as provided in Section 11.01(b) or Section 11.01(d), or the
Corporation has elected to effect a Direct Exchange as provided in
Section 11.03, on the Redemption Date (i) the Corporation shall make its Capital
Contribution to the Company (in the form of the Share Settlement or the Cash
Settlement) required under this Section 11.02, and (ii) the Company shall issue
to the Corporation a number of Common Units equal to the number of Redeemed
Units surrendered by the Redeeming Member in the case of a Share Settlement, and
in the case of a Cash Settlement, to the extent required so as to maintain a
one-to-one ratio between the number of Common Units owned by the Corporation and
the number of outstanding shares of Class A Common Stock and Class B Common
Stock, subject to adjustment pursuant to Section 3.04. Notwithstanding any other
provisions of this Agreement to the contrary, in the event that the Corporation
elects a Cash Settlement, the Corporation shall only be obligated to contribute
to the Company an amount in respect of such Cash Settlement equal to the net
proceeds (after deduction of any underwriters’ discounts or commissions and
brokers’ fees or commissions) from the sale by the Corporation of a number of
shares of Class A Common Stock equal to the number of Redeemed Units to be
redeemed with such Cash Settlement, which in no event shall exceed the amount
paid by the Company to the Redeeming Member as Cash Settlement; provided that,
for the avoidance of doubt, if the Cash Settlement to which the Redeeming Member
is entitled exceeds the amount that is contributed to the Company by the
Corporation, the Company shall still be required to pay the Redeeming Member the
full amount of the Cash Settlement. The timely delivery of a Retraction Notice
shall terminate all of the Redeeming Member’s, the Company’s and the
Corporation’s rights and obligations under this Section 11.02 arising from the
Redemption Notice.

 

Section 11.03                                Exchange Right of the Corporation.

 

(a)                                       Notwithstanding anything to the
contrary in this Article XI, the Corporation may, in its sole discretion, elect
to effect on the Redemption Date the exchange of Redeemed Units for either the
Share Settlement or the Cash Settlement, at the Corporation’s option, through a
direct exchange of such Redeemed Units and such consideration between the
Redeeming Member and the Corporation (a “Direct Exchange”). Upon such Direct
Exchange pursuant to this Section 11.03, the Corporation shall acquire the
Redeemed Units and shall be treated for all purposes of this Agreement as the
owner of such Units.

 

(b)                                       The Corporation may, at any time prior
to a Redemption Date, deliver written notice (an “Exchange Election Notice”) to
the Company and the Redeeming Member setting forth its election to exercise its
right to consummate a Direct Exchange;

 

54

--------------------------------------------------------------------------------



 

provided that such election is subject to the limitations set forth in
Section 11.01(b) and does not prejudice the ability of the parties to consummate
a Redemption or Direct Exchange on the Redemption Date. An Exchange Election
Notice may be revoked by the Corporation at any time; provided that any such
revocation does not prejudice the ability of the parties to consummate a
Redemption on the Redemption Date. The right to consummate a Direct Exchange in
all events shall be exercisable for all the Redeemed Units that would have
otherwise been subject to a Redemption.

 

(c)                                        Except as otherwise provided by this
Section 11.03, a Direct Exchange shall be consummated pursuant to the same
timeframe as the relevant Redemption would have been consummated if the
Corporation had not delivered an Exchange Election Notice and as follows:

 

(i)                                     the Redeeming Member shall transfer and
surrender, free and clear of all liens and encumbrances, (x) the Redeemed Units
to the Company and (y) a corresponding number of shares of Class C Common Stock
or Class D Common Stock, as the case may be, to the Corporation;

 

(ii)                                  the Corporation shall (x) pay to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 11.01(b), and (y) cancel for no consideration the shares of
Class C Common Stock or Class D Common Stock, as the case may be, that were
Transferred to it pursuant to Section 11.01(b)(i)(y); and

 

(iii)                               the Company shall (x) register the
Corporation as the owner of the Redeemed Units and (y) if the Units are
certificated, issue to the Redeeming Member a certificate for a number of Common
Units equal to the difference (if any) between the number of Common Units
evidenced by the certificate surrendered by the Redeeming Member pursuant to
Section 11.01(b)(i)(x) and the Redeemed Units, and issue to the Corporation a
certificate for the number of Redeemed Units;

 

provided that, the Direct Exchange will be deemed to be effective immediately
prior to the close of business on the Redemption Date and the Redeeming Member
is deemed to be a holder of the Deliverable Common Stock from and after that
time.

 

Section 11.04                                Reservation of Shares of Class A
Common Stock and Class B Common Stock and other Procedures.

 

(a)                                       At all times the Corporation shall
reserve and keep available out of its authorized but unissued Class A Common
Stock and Class B Common Stock, solely for the purpose of issuance upon a
Redemption or Direct Exchange, the maximum number of shares of Deliverable
Common Stock as shall be deliverable upon any such Redemption or Direct Exchange
of all then-outstanding Class C Paired Interests and Class D Paired Interests;
provided that nothing contained herein shall be construed to preclude the
Corporation from satisfying its obligations in respect of any such Redemption or
Direct Exchange by delivery of shares of Deliverable Common Stock that are held
in the treasury of the Corporation or any of its Subsidiaries or by delivery of
purchased shares of

 

55

--------------------------------------------------------------------------------



 

Deliverable Common Stock (which may or may not be held in the treasury of the
Corporation) or the delivery of cash pursuant to a Cash Settlement.

 

(b)                                       To the extent the Deliverable Common
Stock is settled through the facilities of The Depository Trust Company, the
Company or the Corporation, as the case may be, will upon the written
instruction of a Redeeming Member, deliver or cause to be delivered the shares
of Deliverable Common Stock deliverable to such Redeeming Member, through the
facilities of The Depository Trust Company, to the account of the participant of
The Depository Trust Company designated by such Redeeming Member.

 

(c)                                        Subject to Section 11.04(d), the
shares of Deliverable Common Stock issued upon a Redemption or Direct Exchange
shall bear a legend in substantially the following form:

 

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

 

(d)                                       If (i) any shares of Deliverable
Common Stock may be sold pursuant to a registration statement that has been
declared effective by the SEC, (ii) all of the applicable conditions of Rule 144
of the Securities Act are met, or (iii) the legend (or a portion thereof)
otherwise ceases to be applicable, the Corporation, upon the written request of
the Redeeming Member thereof shall promptly provide such Redeeming Member,
without any expense to such Redeeming Member (other than applicable transfer
taxes and similar governmental charges, if any) with new certificates (or
evidence of book-entry share) for securities of like tenor not bearing the
provisions of the legend with respect to which the restriction has terminated.
In connection therewith, such Redeeming Member shall provide the Corporation
with such information in its possession as the Corporation may reasonably
request in connection with the removal of any such legend.

 

(e)                                        The Corporation shall deliver Class A
Common Stock that has been registered under the Securities Act with respect to
any Redemption or Direct Exchange, only to the extent a registration statement
under the Securities Act is effective and available for such shares of Class A
Common Stock.  The Corporation shall use commercially reasonable efforts to list
any deliverable Class A Common Stock required to be delivered upon any such
Redemption or Direct Exchange, prior to such delivery, on each national
securities exchange or inter-dealer quotation system on which the outstanding
Class A Common Stock may be listed or traded at the time of such Redemption or
Direct Exchange (it being understood that any such shares may be subject to
transfer restrictions under applicable securities Laws).

 

(f)                                         Notwithstanding anything to the
contrary herein, in the event that any Redemption or Direct Exchange in
accordance with this Agreement may be effected

 

56

--------------------------------------------------------------------------------



 

pursuant to a reasonably available exemption from the registration requirements
of the Securities Act, upon the request and with the reasonable cooperation of
the Redeeming Member, the Corporation and Company shall use commercially
reasonable efforts to promptly facilitate such Redemption or Direct Exchange
pursuant to such exemption (it being understood that any such shares may be
subject to transfer restrictions under applicable securities Laws).

 

(g)                                        The Corporation covenants that all
Class A Common Stock or Class B Common Stock, as the case may be, issued upon a
Redemption or Direct Exchange will, upon issuance, be validly issued, fully paid
and non-assessable. The provisions of this Article XI shall be interpreted and
applied in a manner consistent with the corresponding provisions of the
Corporation Charter.

 

(h)                                       The Company shall bear all expenses in
connection with the consummation of any Redemption or Direct Exchange, whether
or not any such Redemption or Direct Exchange is ultimately consummated,
including any applicable transfer taxes, stamp taxes or duties, or other similar
taxes in connection with, or arising by reason of, any Redemption or Direct
Exchange.

 

(i)                                           Notwithstanding anything to the
contrary in this Article XI, a Member shall not be entitled to effect a
Redemption, and the Corporation and the Company shall have the right to refuse
to honor any request to effect a Redemption or alternatively, a Direct Exchange,
at any time or during any period, if the Corporation or the Company shall
reasonably determine that such Redemption or Direct Exchange (i) would be
prohibited by any applicable Law (including the unavailability of any requisite
registration statement filed under the Securities Act or any exemption from the
registration requirements thereunder), provided this Section 11.04(i) shall not
limit the Corporation or the Company’s obligations under Section 11.04(e), or
(ii) would not be permitted under (x) this Agreement, (y) other agreements with
the Corporation, the Company or any of the Company’s subsidiaries to which such
Member may be party or (z) any written policies of the Corporation, the Company
or any of the Company’s subsidiaries related to unlawful or inappropriate
trading applicable to its directors, officers or other personnel. Upon such
determination, the Corporation or the Company (as applicable) shall notify the
Redeeming Member of such determination, which notice shall include an
explanation in reasonable detail as to the reason the Redemption or Direct
Exchange has not been honored.

 

(j)                                          The Corporation agrees that it has
taken, or will take, all such steps as may be required to cause to qualify for
exemption under Rule 16b-3(d) or (e), as applicable, under the Exchange Act, and
to be exempt for purposes of Section 16(b) under the Exchange Act, any
acquisitions from, or dispositions to, the Corporation of equity securities of
the Corporation (including derivative securities with respect thereto) and any
securities that may be deemed to be equity securities or derivative securities
of the Corporation for such purposes that result from the transactions
contemplated by this Agreement, by each officer or director of the Corporation,
including any director by deputization. The authorizing resolutions shall be
approved by either the Corporation’s

 

57

--------------------------------------------------------------------------------



 

board of directors or a committee composed solely of two or more Non-Employee
Directors (as defined in Rule 16b-3 of the Exchange Act) of the Corporation.

 

Section 11.05                                Effect of Exercise of Redemption or
Exchange Right. This Agreement shall continue notwithstanding the consummation
of a Redemption or Direct Exchange and all governance or other rights set forth
herein shall be exercised by the remaining Members and the Redeeming Member (to
the extent of such Redeeming Member’s remaining interest in the Company). No
Redemption or Direct Exchange shall relieve such Redeeming Member of any prior
breach of this Agreement or for any liability of such Redeeming Member to the
Company with respect to such Company Interest that may exist on the Redemption
Date or that is otherwise specified in the Delaware Act and incorporated into
this Agreement or for any liability to the Company or any other Person for any
materially false statement made by such Member (in its capacity as such).

 

Section 11.06                                Tax Treatment. Unless otherwise
required by applicable Law, the parties hereto acknowledge and agree that a
Redemption or a Direct Exchange, as the case may be, shall be treated as a
direct exchange between the Corporation and the Redeeming Member for U.S.
federal (and applicable state and local) income tax purposes. The issuance of
shares of Class A Common Stock or Class B Common Stock or other securities upon
a Redemption or Direct Exchange shall be made without charge to the Redeemed
Member for any stamp or other similar tax in respect of such issuance.

 

ARTICLE XII.
ADMISSION OF MEMBERS

 

Section 12.01                                Substituted Members. Subject to the
provisions of Article X, in connection with the Permitted Transfer of a Company
Interest hereunder, the transferee shall become a substituted Member
(“Substituted Member”) on the effective date of such Transfer, which effective
date shall not be earlier than the date of compliance with the conditions to
such Transfer, and such admission shall be shown on the books and records of the
Company, including the Schedule of Members.

 

Section 12.02                                Additional Members. Subject to the
provisions of Article III and Article X, any Person that is not a Member as of
the Effective Time may be admitted to the Company as an additional Member (any
such Person, an “Additional Member”) only upon furnishing to the Manager (a) a
duly executed Joinder (or other counterpart to this Agreement reasonably
acceptable to the Manager) and counterparts of any applicable Other Agreements
and (b) such other documents or instruments as may be reasonably necessary or
appropriate to effect such Person’s admission as a Member (including entering
into such documents as the Manager may deem appropriate in its reasonable
discretion). Such admission shall become effective on the date on which the
Manager determines in its reasonable discretion that such conditions have been
satisfied and when any such admission is shown on the books and records of the
Company, including the Schedule of Members.

 

58

--------------------------------------------------------------------------------



 

ARTICLE XIII.
WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

 

Section 13.01                                Withdrawal and Resignation of
Members. Except in the event of Transfers pursuant to Section 10.05, no Member
shall have the power or right to withdraw or otherwise resign as a Member from
the Company prior to the dissolution and winding up of the Company pursuant to
Article XIV. Any Member, however, that attempts to withdraw or otherwise resign
as a Member from the Company, without the prior written consent of the Manager,
upon or following the dissolution and winding up of the Company pursuant to
Article XIV, but prior to such Member receiving the full amount of Distributions
from the Company to which such Member is entitled pursuant to Article XIV, shall
be liable to the Company for all damages (including all lost profits and
special, indirect and consequential damages) directly or indirectly caused by
the withdrawal or resignation of such Member. Upon a Transfer of all of a
Member’s Units in a Transfer permitted by this Agreement, subject to the
provisions of Section 10.05, such Member shall cease to be a Member.

 

ARTICLE XIV.
DISSOLUTION AND LIQUIDATION

 

Section 14.01                                Dissolution. The Company shall not
be dissolved by the admission of Additional Members or Substituted Members or
the attempted withdrawal or resignation of a Member. The Company shall dissolve,
and its affairs shall be wound up, upon:

 

(a)                                       the decision of the Manager (pursuant
to a unanimous decision of the Corporate Board) together with the Majority
Members;

 

(b)                                       a dissolution of the Company under
Section 18-801(a)(4) of the Delaware Act; or

 

(c)                                        the entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Delaware Act.

 

The bankruptcy (within the meaning of Section 18-304 of the Delaware Act) of a
Member shall not cause the Member to cease to be a member of the Company. An
Event of Withdrawal shall not, in and of itself, cause a dissolution of the
Company and the Company shall continue without dissolution subject to the terms
and conditions of this Agreement.

 

Section 14.02                                Liquidation and Termination. On
dissolution of the Company, the Manager shall act as liquidator or may appoint
one or more Persons as liquidator. The liquidators shall proceed diligently to
wind up the affairs of the Company and make final distributions as provided
herein and in the Delaware Act. The costs of liquidation shall be borne as a
Company expense. Until final distribution, the liquidators shall continue to
operate the Company properties with all of the power and authority of the
Manager. The steps to be accomplished by the liquidators are as follows:

 

(a)                                       as promptly as possible after
dissolution and again after final liquidation, the liquidators shall cause a
proper accounting to be made by a recognized firm of certified

 

59

--------------------------------------------------------------------------------



 

public accountants of the Company’s assets, liabilities and operations through
the last day of the calendar month in which the dissolution occurs or the final
liquidation is completed, as applicable;

 

(b)                                       the liquidators shall cause the notice
described in the Delaware Act to be mailed to each known creditor of and
claimant against the Company in the manner described thereunder;

 

(c)                                        the liquidators shall pay, satisfy or
discharge from Company funds, or otherwise make adequate provision for payment
and discharge thereof (including the establishment of a cash fund for
contingent, conditional or unmatured liabilities in such amount and for such
term as the liquidators may reasonably determine) all of the debts, liabilities
and obligations of the Company (including all expenses incurred in liquidation);
and

 

(d)                                       all remaining assets of the Company
shall be distributed to the Members in accordance with Article IV by the end of
the Taxable Year during which the liquidation of the Company occurs (or, if
later, by ninety (90) days after the date of the liquidation). The distribution
of cash and/or property to the Members in accordance with the provisions of this
Section 14.02 and Section 14.03 below constitutes a complete return to the
Members of their Capital Contributions, a complete distribution to the Members
of their interest in the Company and all the Company’s property and constitutes
a compromise to which all Members have consented within the meaning of the
Delaware Act. To the extent that a Member returns funds to the Company, it has
no claim against any other Member for those funds.

 

Section 14.03                                Deferment; Distribution in Kind.
Notwithstanding the provisions of Section 14.02, but subject to the order of
priorities set forth therein, if upon dissolution of the Company the liquidators
determine that an immediate sale of part or all of the Company’s assets would be
impractical or would cause undue loss (or would otherwise not be beneficial) to
the Members, the liquidators may, in their sole discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
Company liabilities (other than loans to the Company by Members) and reserves.
Subject to the order of priorities set forth in Section 14.02, the liquidators
may, in their sole discretion, distribute to the Members, in lieu of cash,
either (a) all or any portion of such remaining Company assets in-kind in
accordance with the provisions of Section 14.02(d), (b) as tenants in common and
in accordance with the provisions of Section 14.02(d), undivided interests in
all or any portion of such Company assets or (c) a combination of the foregoing.
Any such Distributions in kind shall be subject to (x) such conditions relating
to the disposition and management of such assets as the liquidators deem
reasonable and equitable and (y) the terms and conditions of any agreements
governing such assets (or the operation thereof or the holders thereof) at such
time. Any Company assets distributed in kind will first be written up or down to
their Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Article V. The liquidators shall determine the Fair
Market Value of any property distributed in accordance with the valuation
procedures set forth in Article XV.

 

Section 14.04                                Cancellation of Certificate. On
completion of the winding up of Company assets as provided herein and the
Delaware Act, the Company is terminated (and the Company

 

60

--------------------------------------------------------------------------------



 

shall not be terminated prior to such time), and the Manager (or such other
Person or Persons as the Delaware Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made pursuant to this Agreement that are or should be canceled and
take such other actions as may be necessary to terminate the Company. The
Company shall be deemed to continue in existence for all purposes of this
Agreement until it is terminated pursuant to this Section 14.04.

 

Section 14.05                                Reasonable Time for Winding Up. A
reasonable time shall be allowed for the orderly winding up of the business and
affairs of the Company and the liquidation of its assets pursuant to Sections
14.02 and 14.03 in order to minimize any losses otherwise attendant upon such
winding up.

 

Section 14.06                                Return of Capital. The liquidators
shall not be personally liable for the return of Capital Contributions or any
portion thereof to the Members (it being understood that any such return shall
be made solely from Company assets).

 

ARTICLE XV.
VALUATION

 

Section 15.01                                Determination. “Fair Market Value”
of a specific Company asset will mean the amount which the Company would receive
in an all-cash sale of such asset in an arms-length transaction with a willing
unaffiliated third party, with neither party having any compulsion to buy or
sell, consummated on the day immediately preceding the date on which the event
occurred which necessitated the determination of the Fair Market Value (and
after giving effect to any transfer taxes payable in connection with such sale),
as such amount is determined by the Manager (or, if pursuant to Section 14.02,
the liquidators) in its good faith judgment using all factors, information and
data it deems to be pertinent.

 

Section 15.02                                Dispute Resolution. If any Member
or Members dispute the accuracy of any determination of Fair Market Value in
accordance with Section 15.01, and the Manager and such Member(s) (acting
collectively) are unable to agree on the determination of the Fair Market Value
of any asset of the Company, the Manager and such Member(s) shall each select a
nationally recognized investment banking firm experienced in valuing
assets/securities of companies such as the Company in the Company’s industry
(the “Appraisers”), who shall each determine the Fair Market Value of the asset
or the Company (as applicable) in accordance with the provisions of
Section 15.01. The Appraisers shall be instructed to give written notice of
their determination of the Fair Market Value of the asset or the Company (as
applicable) within thirty (30) days of their appointment as Appraisers. If Fair
Market Value as determined by an Appraiser is higher than the Fair Market Value
as determined by the other Appraiser by 10% or more, and the Manager and such
Member(s) do not otherwise agree on a Fair Market Value, the original Appraisers
shall designate a third Appraiser meeting the same criteria used to select the
original two, and the Fair Market Value shall be the average of the Fair Market
Values determined by all three Appraisers, unless the Manager and such
Member(s) otherwise agree on a Fair Market Value. If Fair Market Value as
determined by an Appraiser is within 10% of the Fair Market Value as determined
by the other Appraiser (but not identical), and the Manager and such
Member(s) do not otherwise agree on a Fair Market Value, the Manager shall
select the Fair Market Value of one of the Appraisers. The fees and expenses of
the Appraisers shall be borne by the Company.

 

61

--------------------------------------------------------------------------------



 

ARTICLE XVI.
GENERAL PROVISIONS

 

Section 16.01                                Power of Attorney.

 

(a)                                       Each Member hereby constitutes and
appoints the Manager (or the liquidator, if applicable) with full power of
substitution, as his, her or its true and lawful agent and attorney-in-fact,
with full power and authority in his, her or its name, place and stead, to:

 

(i)                                     execute, swear to, acknowledge, deliver,
file and record in the appropriate public offices (A) this Agreement, all
certificates and other instruments and all amendments thereof which the Manager
deems appropriate or necessary to form, qualify, or continue the qualification
of, the Company as a limited liability company in the State of Delaware and in
all other jurisdictions in which the Company may conduct business or own
property; (B) all instruments which the Manager reasonably deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (C) all conveyances and other
instruments or documents which the Manager deems appropriate or necessary to
reflect the dissolution and liquidation of the Company pursuant to the terms of
this Agreement, including a certificate of cancellation; and (D) all instruments
relating to the admission, withdrawal or substitution of any Member pursuant to
Article XII or XIII; and

 

(ii)                                  sign, execute, swear to and acknowledge
all ballots, consents, approvals, waivers, certificates and other instruments
appropriate or necessary, in the reasonable judgment of the Manager, to
evidence, confirm or ratify any vote, consent, approval, agreement or other
action which is made or given by the Members hereunder or is consistent with the
terms of this Agreement, in the reasonable judgment of the Manager, to
effectuate the terms of this Agreement.

 

(b)                                       The foregoing power of attorney is
irrevocable and coupled with an interest, and shall survive the death,
disability, incapacity, dissolution, bankruptcy, insolvency or termination of
any Member and the transfer of all or any portion of his, her or its Company
Interest and shall extend to such Member’s heirs, successors, assigns and
personal representatives.

 

Section 16.02                                Confidentiality.

 

(a)                                       Each of the Members agrees to hold the
Company’s Confidential Information in confidence and shall not (i) disclose any
Confidential Information except as otherwise authorized separately in writing by
the Manager or (ii) use any Confidential Information except in furtherance of
the business of the Company or as otherwise authorized separately in writing by
the Manager. “Confidential Information” as used herein includes any and all
information obtained by a Member or its representatives from the Company or any
of its Affiliates directly or indirectly, including from their representatives,
which such information includes, but is not limited to, ideas, financial
information, products, data, services, business strategies, research, inventions
(whether or

 

62

--------------------------------------------------------------------------------



 

not patentable), innovations and materials, equipment, all aspects of the
Corporation’s, Company’s or their Subsidiaries’ business plan, proposed
operation and products and other product plans, corporate structure, financial
and organizational information, analyses, proposed partners, software code,
designs, employees and their identities, equity ownership, customers, markets,
the methods and means by which the Corporation,  Company or their Subsidiaries
plan to conduct their business, all trade secrets, trademarks, knowhow,
formulas, processes and intellectual property. With respect to each such Member,
Confidential Information does not include information or material that: (a) is
rightfully in the possession of such Member at the time of disclosure by the
Company; (b) before or after it has been disclosed to such Member by the
Company, becomes part of public knowledge, not as a result of any action or
inaction of such Member in violation of any contractual obligation; (c) is
approved for release by written authorization of the Chief Executive Officer,
Chief Financial Officer or General Counsel of the Company or of the Corporation;
(d) is disclosed to such Member or their representatives by a third party not,
to the knowledge of such Member, in violation of any obligation of
confidentiality owed to the Corporation, Company or its Subsidiaries with
respect to such information; or (e) is or becomes independently obtained or
developed by such Member or their respective representatives without use or
reference to the Confidential Information.

 

(b)                                       Each of the Members may disclose
Confidential Information to its Subsidiaries, Affiliates, partners, directors,
officers, employees, regulators (including tax regulators) provided that such
information is disclosed to such regulators as part of a routine audit or
examination by such regulatory and does not specifically target the Company, the
Corporation or its Subsidiaries, attorneys and accountants, in connection with
such Member’s investment in the Company, on a need-to-know basis, solely to the
extent reasonably necessary or appropriate to fulfill its obligations or to
exercise its rights under this Agreement, on the condition that such Persons
keep the Confidential Information confidential to the same extent as such
disclosing party is required to keep the Confidential Information confidential;
provided, that the disclosing party shall remain liable with respect to any
breach of this Section 16.02 by any such Subsidiaries, Affiliates, partners,
directors, officers, employees, attorneys, accountants and other agents.

 

(c)                                        Notwithstanding Section 16.02(a) or
Section 16.02(b), each of the Members may disclose Confidential Information
(i) to the extent that such party is legally compelled (by oral questions,
interrogatories, request for information or documents, subpoena, civil
investigative demand or similar process) to disclose any of the Confidential
Information or to the extent required to be disclosed by applicable Law;
(ii) for purposes of reporting to its stockholders and direct and indirect
equity holders the performance of the Company and its Subsidiaries to the extent
such information is required to be provided or is customarily provided thereto
and for purposes of including applicable information in its financial statements
to the extent required by applicable Law or applicable accounting standards or
(iii) with the prior written consent of the Manager, to any bona fide
prospective purchaser of the equity or assets of a Member, or the Common Units
held by such Member, or a prospective merger partner of such Member; provided,
that in each case, (I) such Persons will be informed by such Member of the
confidential nature of such information and shall agree in writing to keep such
information confidential in accordance with the

 

63

--------------------------------------------------------------------------------



 

contents of this Agreement and (II) each Member will be liable for any breaches
of this Section 16.02 by any such Persons; provided, further that, in the case
of any disclosure pursuant to clause (i), (A) the disclosing party shall provide
the Company and/or the Manager with prompt written notice (to the extent
permissible under applicable Law) of any such request or requirement so that the
Company or the Manager may in its sole discretion, as applicable, (at the
Company’s sole expense) seek a protective order or other appropriate remedy
and/or waiver and if, in the absence of a protective order or other remedy or
the receipt of a waiver by the Company or the Manager, as the case may be, the
disclosing party is nonetheless, based upon the written advice of legal counsel,
required or requested by Law to disclose Confidential Information, the
disclosing party may, without liability hereunder, disclose only that portion of
the Confidential Information which such counsel advises is required or requested
by Law to be disclosed, and (B) the disclosing party shall use its commercially
reasonable efforts to preserve the confidentiality of the Confidential
Information, including by using commercially reasonable efforts to cooperate
with the Company (at the Company’s sole expense) to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information. For the avoidance of doubt, the
confidentiality obligations contained in this Section 16.02 shall not apply to
the Corporation in its capacity as a Member or Manager.

 

Section 16.03                                Amendments.

 

(a)                                       This Agreement may be amended or
modified in writing by the Manager, subject to the prior written consent of the
Majority Members; provided that, notwithstanding the foregoing, and in addition
thereto, any amendment or modification of this Agreement that materially and
adversely modifies the Units (or the rights, preferences or privileges thereof)
then held by any Member or Members in any materially disproportionate manner to
those then held by any other Members, shall require the prior written consent of
a majority in interest of such disproportionately affected Member or Members;
provided, further that in the case of any amendment to Section 11.01(a), then
“Majority Members” shall mean the Manager and any Affiliates controlled by the
Manager together with the consent of the Original Members (other than the
Corporation and its controlled Affiliates) holding at least sixty-six percent
(66%) of the Units held by all Original Members as of such date of
determination. Notwithstanding the foregoing, no amendment or modification
(i) to this Section 16.03 may be made without the prior written consent of the
Manager and each of the Members, (ii) to any of the terms and conditions of this
Agreement which terms and conditions expressly require the approval or action of
certain Persons may be made without obtaining the consent of the requisite
number or specified percentage of such Persons who are entitled to approve or
take action on such matter, and (iii) to any of the terms and conditions of
Article VI or Section 14.01 (and related definitions as used directly or
indirectly therein) may be made without the prior written consent of the
Manager, which consent may be given or withheld in the Manager’s sole
discretion;

 

(b)                                       For the avoidance of doubt, (I) the
Manager, acting alone, may amend this Agreement, including the Schedule of
Members, (i) to reflect the admission of new

 

64

--------------------------------------------------------------------------------



 

Members or Transfers of Units, each as provided by and in accordance with, the
terms of this Agreement, (ii) to effect any subdivision or combinations of Units
made in compliance with Section 3.04(e), and (iii) to issue additional Units or
Equity Securities (whether or not pari passu with the Common Units) in
accordance with Section 3.02(c) and the other terms of this Agreement, and
(II) any merger, consolidation or other business combination that constitutes a
Disposition Event (as such term is defined in the Corporation Charter) in which
the Members (other than the Corporation) are required to exchange all their
Common Units and Class C Common Stock or Class D Common Stock, as applicable,
pursuant to Section 10.07 and receive consideration in such Disposition Event in
accordance with the terms of this Agreement as in effect immediately prior to
the consummation of such Disposition Event shall not be deemed an amendment
hereof; provided, that such amendment is only effective upon consummation of
such Disposition Event.

 

Section 16.04                                Title to Company Assets. Company
assets shall be deemed to be owned by the Company as an entity, and no Member,
individually or collectively, shall have any ownership interest in such Company
assets or any portion thereof. The Company shall hold title to all of its
property in the name of the Company and not in the name of any Member. All
Company assets shall be recorded as the property of the Company on its books and
records, irrespective of the name in which legal title to such Company assets is
held. The Company’s credit and assets shall be used solely for the benefit of
the Company, and no asset of the Company shall be transferred or encumbered for,
or in payment of, any individual obligation of any Member.

 

Section 16.05                                Addresses and Notices. Any notice,
request, claim, demand or other communication provided for in this Agreement
will be in writing and will be either personally delivered, or sent by
(i) certified mail, return receipt requested, (ii) reputable overnight courier
service providing confirmation of delivery (charges prepaid), (iii) telecopier
transmission with confirmation of receipt, or (iv) e-mail of a .pdf attachment
for which a confirmation e-mail is obtained, to the Company or the Manager, as
applicable, at the addresses set forth below and to any other recipient and to
any Member at such address as indicated by the Schedule of Members, or at such
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party. Notices will be deemed
to have been given hereunder when delivered personally or on the date of
delivery as established by the return receipt, courier service confirmation, or
telecopier confirmation received by the sender or if sent by electronic mail,
upon receipt of a non-automated confirmation by the recipient. The respective
addresses for notices to the Company and the Manager are as follows:

 

to the Company:

 

Tradeweb Markets LLC
1177 Avenue of the Americas, 31st Floor

New York, New York 10036

Attention: Douglas Friedman, General Counsel

Email: Douglas.Friedman@tradeweb.com

 

65

--------------------------------------------------------------------------------



 

with copies (which copies shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004

Attn:    Steven G. Scheinfeld

Andrew B. Barkan

David L. Shaw

Email:  Steven.Scheinfeld@friedfrank.com

Andrew.Barkan@friedfrank.com

David.Shaw@friedfrank.com

 

to the Manager:

 

Tradeweb Markets Inc.
1177 Avenue of the Americas, 31st Floor

New York, New York 10036

Attention: Douglas Friedman, General Counsel

Email: Douglas.Friedman@tradeweb.com

 

with copies (which copies shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004

Attn:    Steven G. Scheinfeld

Andrew B. Barkan

David L. Shaw

Email:  Steven.Scheinfeld@friedfrank.com

Andrew.Barkan@friedfrank.com

David.Shaw@friedfrank.com

 

Section 16.06                                Binding Effect; Intended
Beneficiaries. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and, to the extent permitted by this Agreement, their heirs,
executors, administrators, successors, legal representatives and permitted
assigns. Nothing in this Agreement, express or implied, shall create any
third-party beneficiary rights in favor of any Person or other party, except to
the extent provided herein with respect to Indemnified Persons as set forth in
Section 7.04, each of whom are intended third-party beneficiaries of those
provisions that specifically relate to them with the right to enforce such
provisions as if they were a party thereto.

 

Section 16.07                                Creditors. None of the provisions
of this Agreement shall be for the benefit of or enforceable by any creditors of
the Company or any of its Affiliates, and no creditor who makes a loan to the
Company or any of its Affiliates may have or acquire (except pursuant to the
terms of a separate agreement executed by the Company in favor of such creditor)
at any time as

 

66

--------------------------------------------------------------------------------



 

a result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

 

Section 16.08                                Waiver. No failure by any party to
insist upon the strict performance of any covenant, duty, agreement or condition
of this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or any other covenant,
duty, agreement or condition, regardless of how long such failure continues.

 

Section 16.09                                Counterparts. This Agreement may be
executed in any number of separate counterparts, any of which may be executed
and transmitted by facsimile (or electronic mail in pdf format), and each of
which shall be deemed to be an original, but all of which together shall be
deemed to be one and the same instrument.

 

Section 16.10                                Applicable Law; Jurisdiction; Court
Proceedings; Waiver of Jury Trial.

 

(a)                                       This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

 

(b)                                       Any litigation against any party to
this Agreement arising out of or relating to this Agreement shall be brought in
any U.S. federal or state court located in the County of New Castle in the State
of Delaware, and each of the parties hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such litigation.  A final
judgment in any such litigation shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
To the extent that service of process by mail is permitted by applicable Law,
each party irrevocably consents to the service of process in any such litigation
in such courts by the mailing of such process by registered or certified mail,
postage prepaid, at its address for notices provided for herein.  Each party
irrevocably agrees not to assert (i) any objection which it may ever have to the
laying of venue of any such litigation in any U.S. federal or state court
located in the County of New Castle in the State of Delaware, and (ii) any claim
that any such litigation brought in any such court has been brought in an
inconvenient forum.  EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY JURY, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND AGREES THAT ANY OF THEM MAY FILE
A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS
RIGHT TO TRIAL BY JURY IN ANY LITIGATION WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN.

 

Section 16.11                                Severability. Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable Law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or the effectiveness or
validity of any provision in any other jurisdiction, and this

 

67

--------------------------------------------------------------------------------



 

Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein. Upon a determination that any term or other provision of this Agreement
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify or replace any such invalid, illegal or unenforceable provision
with an effective and valid provision so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner to the maximum
extent permitted by applicable Law.

 

Section 16.12                                Further Action. The parties shall
execute and deliver all documents, provide all information and take or refrain
from taking such actions as may be reasonably necessary or appropriate to
achieve the purposes of this Agreement.

 

Section 16.13                                Conflict. In the event of a direct
conflict between the provisions of this Agreement and (i) any provision of the
Certificate or (ii) any mandatory, non-waivable provision of the Delaware Act,
such provision of the Certificate or the Delaware Act shall control. If any
provision of the Delaware Act provides that it may be varied or superseded in
the agreement of a limited liability company (or otherwise by agreement of the
members or managers of a limited liability company), such provision shall be
deemed superseded and waived in its entirety if this Agreement contains a
provision addressing the same issue or subject matter.

 

Section 16.14                                Delivery by Electronic
Transmission. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of an electronic
transmission, including by a facsimile machine or via email, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of
electronic transmission by a facsimile machine or via email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through such electronic transmission as a defense to
the formation of a contract and each such party forever waives any such defense.

 

Section 16.15                                Right of Offset. Whenever the
Company is to pay any sum (other than pursuant to Article IV) to any Member, any
amounts that such Member owes to the Company which are not the subject of a good
faith dispute may be deducted from that sum before payment. For the avoidance of
doubt, the distribution of Units to the Corporation shall not be subject to this
Section 16.15.

 

Section 16.16                                Entire Agreement.  This Agreement
and those documents expressly referred to herein (including the Reorganization
Agreement, Stockholders Agreement, the Registration Rights Agreement and the Tax
Receivable Agreement) embody the entire agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way. The Fourth A&R LLC Agreement is
superseded in its entirety by this Agreement as of the Effective Time and shall
be of no further force and effect thereafter except for the limited purposes as
contemplated by Section 3.03(b).

 

68

--------------------------------------------------------------------------------



 

Section 16.17                                Remedies. Each Member shall have
all rights and remedies set forth in this Agreement and all rights and remedies
which such Person has been granted at any time under any other agreement or
contract and all of the rights which such Person has under any Law. To the
fullest extent permitted by applicable Law, any Person having any rights under
any provision of this Agreement or any other agreements contemplated hereby
shall be entitled to enforce such rights specifically (without posting a bond or
other security), to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights granted by Law.

 

Section 16.18                                Bank Member Representative.

 

(a)                           The Bank Member Representative shall be the agent
and attorney-in-fact for each of the Bank Members and/or former Bank Members to
act as the Bank Member Representative under this Agreement in accordance with
the terms of this Section 16.18.

 

(b)                           The Bank Member Representative is hereby
authorized and empowered to act for, and on behalf of, the Bank Members and/or
former Bank Members (with full power of substitution in the premises) in
connection with such matters as contemplated herein in Section 9.03 and to take
such further actions as are authorized in this Agreement, and in general, do all
things and perform all acts, including executing and delivering all agreements
certificates, receipts, consents, elections, instructions and other documents
contemplated by, or deemed by the Bank Member Representative to be necessary or
desirable in connection with the actions contemplated by Section 9.03. The
Manager, the Company and its Subsidiaries shall be entitled to rely on such
appointment and to treat the Bank Member Representative as the duly appointed
attorney-in-fact of the current and, as applicable, former Bank Members.

 

(c)                            The appointment of the Bank Member Representative
is an agency coupled with an interest and is irrevocable and any action taken by
the Bank Member Representative pursuant to the authority granted in this
Section 16.18 shall be effective and absolutely binding on each Bank Member
notwithstanding any contrary action of or direction from such Bank Member,
except for actions or omissions of the Bank Member Representative constituting
willful misconduct or gross negligence.  The authority and agency of the Bank
Member Representative shall not be terminated if a Bank Member dissolves, ceases
to exist or be a Member hereof.  The Company and its Subsidiaries, the Manager
and any other party to any document contemplated by this Agreement in dealing
with the Bank Member Representative may conclusively and absolutely rely,
without inquiry, upon any act of the Bank Member Representative as the act of
the Bank Members.

 

(d)                           The Bank Member Representative shall not be liable
to any Bank Member or to any other Person (other than the Manager or the
Company), with respect to any action taken or omitted to be taken by the Bank
Member Representative in its role as Bank Member Representative under or in
connection with this Agreement, unless such action or omission results from or
arises out of willful misconduct or gross negligence on the part of the Bank
Member Representative.

 

Section 16.19                                Descriptive Headings;
Interpretation.

 

(a)                                       The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. Whenever required by the

 

69

--------------------------------------------------------------------------------



 

context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa. The use of the word
“including” in this Agreement shall be by way of example rather than by
limitation. Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof. Without
limiting the generality of the immediately preceding sentence, no amendment or
other modification to any agreement, document or instrument that requires the
consent of any Person pursuant to the terms of this Agreement or any other
agreement will be given effect hereunder unless such Person has consented in
writing to such amendment or modification.

 

(b)                                       Wherever required by the context,
references to a Fiscal Year shall refer to a portion thereof. The use of the
words “or,” “either” and “any” shall not be exclusive. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. Wherever a
conflict exists between this Agreement and any other agreement, this Agreement
shall control but solely to the extent of such conflict.

 

(c)                                        As used in this Agreement, all
references to “majority in interest” and phrases of similar import shall be
deemed to refer to such percentage or fraction of interest based on the Relative
Percentage Interests of the Members subject to such determination.

 

(d)                                       The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. Any
statute or laws defined or referred to herein shall include any rules,
regulations or forms promulgated thereunder from time to time, and references to
such statutes, laws, rules, regulations and forms shall be to such statutes,
laws, rules, regulations and forms as they may be from time to time, amended,
amended and restated, modified or supplemented, including by succession of
comparable statutes, laws, rules, regulations and forms. References to the
preamble, recitals, Articles and Sections are to the preamble, recitals,
Articles and Sections of this Agreement unless otherwise specified.

 

(e)                                        Any action required to be taken
“within” a specified time period following the occurrence of an event shall be
required to be taken no later than 5:00 p.m., New York City time, on the last
day of the time period, which shall be calculated starting with the day
immediately following the date of the event.  If the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day.

 

[Signature Pages Follow]

 

70

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

TRADEWEB MARKETS LLC

 

 

 

 

 

By:

/s/ Lee Olesky

 

 

Name: Lee Olesky

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------



 

MEMBERS:

 

 

 

 

TRADEWEB MARKETS INC.

 

 

 

 

 

 

By:

/s/ Lee Olesky

 

 

Name: Lee Olesky

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

REFINITIV US PME LLC

 

 

 

 

 

 

By:

/s/ Stephen Leith

 

 

Name: Stephen Leith

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

Merrill Lynch LP Holdings, Inc.

 

 

 

 

 

 

By:

/s/ Richard Lee

 

 

Name: Richard Lee

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

Barclays Unquoted Investments Limited

 

 

 

 

 

 

By:

/s/ Kester Keating

 

 

Name: Kester Keating

 

 

Title: Investment Executive & Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

CITIGROUP STRATEGIC INVESTMENTS LLC

 

 

 

 

 

 

By:

/s/ William Hartnett

 

 

Name: William Hartnett

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

NEXT INVESTMENT AGGREGATOR, II, L.P.

 

By:

NEXT INVESTMENT AGGREGATOR II (GP), LLC, its general partner

 

By:

DLJ LBO PLANS MANAGEMENT, LLC, its managing member

 

 

 

 

By:

/s/ Mark Zarember

 

 

Name: Mark Zarember

 

 

Title: Vice President

 

--------------------------------------------------------------------------------



 

 

DBR INVESTMENTS CO. LIMITED

 

 

 

 

 

 

By:

/s/ Michael Bice

 

 

Name: Michael Bice

 

 

Title: Director

 

 

 

 

By:

/s/ Kristen Ciccimarra

 

 

Name: Kristen Ciccimarra

 

 

Title: Director

 

--------------------------------------------------------------------------------



 

 

Goldman Sachs PSI Global Holdings, LLC

 

 

 

 

 

 

By:

/s/ Rana Yared

 

 

Name: Rana Yared

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

JPMC Strategic Investments I Corporation

 

 

 

 

 

 

By:

/s/ Christina Kim

 

 

Name: Christina Kim

 

 

Title: President

 

--------------------------------------------------------------------------------



 

 

Morgan Stanley Fixed Income Ventures Inc.

 

 

 

 

 

 

By:

/s/ Marc P. Rosenthal

 

 

Name: Marc P. Rosenthal

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

RBS Financial Products Inc.

 

 

 

 

 

 

By:

/s/ Simon Wilson

 

 

Name: Simon Wilson

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

 

By:

/s/ Paolo Croce

 

 

Name: Paolo Croce

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Philip Olesen

 

 

Name: Philip Olesen

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

Wells Fargo Central Pacific Holdings, Inc.

 

 

 

 

 

 

By:

/s/ C. Thomas Richardson

 

 

Name: C. Thomas Richardson

 

 

Title: SVP

 

--------------------------------------------------------------------------------



 

 

 

/s/ Chris Amen

 

 

Name: Chris Amen

 

--------------------------------------------------------------------------------



 

 

 

/s/ Nidal Babar

 

 

Name: Nidal Babar

 

--------------------------------------------------------------------------------



 

 

 

/s/ Erica Barrett

 

 

Name: Erica Barrett

 

--------------------------------------------------------------------------------



 

 

 

/s/ Brian Bellucci

 

 

Name: Brian Bellucci

 

--------------------------------------------------------------------------------



 

 

 

/s/ Andrew Bernard

 

 

Name: Andrew Bernard

 

--------------------------------------------------------------------------------



 

 

 

/s/ Enrico Bruni

 

 

Name: Enrico Bruni

 

--------------------------------------------------------------------------------



 

 

 

/s/ John Cahalane

 

 

Name: John Cahalane

 

--------------------------------------------------------------------------------



 

 

 

/s/ Michael Cohen

 

 

Name: Michael Cohen

 

--------------------------------------------------------------------------------



 

 

 

/s/ Richard Cotter

 

 

Name: Richard Cotter

 

--------------------------------------------------------------------------------



 

 

 

/s/ James Dale

 

 

Name: James Dale

 

--------------------------------------------------------------------------------



 

 

 

/s/ Brian Devers

 

 

Name: Brian Devers

 

--------------------------------------------------------------------------------



 

 

 

/s/ Edward Donohue

 

 

Name: Edward Donohue

 

--------------------------------------------------------------------------------



 

 

 

/s/ Mark Erdtmann

 

 

Name: Mark Erdtmann

 

--------------------------------------------------------------------------------



 

 

 

/s/ Dorone Farber

 

 

Name: Dorone Farber

 

--------------------------------------------------------------------------------



 

 

 

/s/ Keith Fell

 

 

Name: Keith Fell

 

--------------------------------------------------------------------------------



 

 

 

/s/ Sebastian Fortunato

 

 

Name: Sebastian Fortunato

 

--------------------------------------------------------------------------------



 

 

 

/s/ Douglas Friedman

 

 

Name: Douglas Friedman

 

--------------------------------------------------------------------------------



 

 

 

/s/ Joseph Grima

 

 

Name: Joseph Grima

 

--------------------------------------------------------------------------------



 

 

 

/s/ Steve Hall

 

 

Name: Steve Hall

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Uwe Hillnhuetter

 

 

Name: Uwe Hillnhuetter

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ William Hult

 

 

Name: William Hult

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Elisabeth Kirby

 

 

Name: Elisabeth Kirby

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Michael Lista

 

 

Name: Michael Lista

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Simon Maisey

 

 

Name: Simon Maisey

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Alfred McKeon

 

 

Name: Alfred McKeon

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Brian Moriarty

 

 

Name: Brian Moriarty

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Bhas Nalabothula

 

 

Name: Bhas Nalabothula

 

 

 

 

--------------------------------------------------------------------------------



 

 

National Philanthropic Trust

 

 

 

 

 

 

By:

/s/ Rene Paradis

 

 

Name: Rene Paradis

 

 

Title: Treasurer & COO

 

--------------------------------------------------------------------------------



 

 

The Lee Olesky 2019 Family Trust

u/a/d 3/21/19

 

 

 

 

 

 

By:

/s/ Lee Olesky

 

 

Lee Olesky, Trustee

 

 

 

 

 

/s/ Amy Olesky

 

 

Amy Olesky, Trustee

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Staunton Peck

 

 

Name: Staunton Peck

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Justin Peterson

 

 

Name: Justin Peterson

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Jonathan Pittinsky

 

 

Name: Jonathan Pittinsky

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Robert Pressimone

 

 

Name: Robert Pressimone

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Peter Pujols

 

 

Name: Peter Pujols

 

--------------------------------------------------------------------------------



 

 

 

/s/ James Spencer III

 

 

Name: James Spencer III

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Ian Stocks

 

 

Name:

Ian Stocks

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Michael Thorpe

 

 

Name: Michael Thorpe

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ John Tosti

 

 

Name: John Tosti

 

 

 

 

--------------------------------------------------------------------------------



 

 

 

/s/ Robert Warshaw

 

 

Name: Robert Warshaw

 

--------------------------------------------------------------------------------



 

 

 

/s/ Scott Zucker

 

 

Name: Scott Zucker

 

--------------------------------------------------------------------------------



 

ANNEX I

 

LIST OF BANK MEMBERS

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

LIST OF MEMBERS (immediately prior to the Effective Time)

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

 

--------------------------------------------------------------------------------



 

SCHEDULE B

 

SCHEDULE OF MEMBERS

 

[Omitted pursuant to Item 601(a)(5) of Regulation S-K.]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of [  ], 20[  ] (this “Joinder”), is delivered
pursuant to that certain Fifth Amended and Restated Limited Liability Company
Agreement, dated as of April 4, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “LLC
Agreement”) by and among Tradeweb Markets LLC, a Delaware limited liability
company (the “Company”), Tradeweb Markets Inc., a Delaware corporation and the
sole manager of the Company (the “Manager”), and each of the Members from time
to time party thereto. Capitalized terms used but not otherwise defined herein
have the respective meanings set forth in the LLC Agreement.

 

1.                                      Joinder to the LLC Agreement. Upon the
execution of this Joinder by the undersigned and delivery hereof to the Manager,
the undersigned hereby is and hereafter will be a Member under the LLC Agreement
and a party thereto, with all the rights, privileges and responsibilities of a
Member thereunder. The undersigned hereby agrees that it shall comply with and
be fully bound by the terms of the LLC Agreement as if it had been a signatory
thereto as of the date thereof.

 

2.                                      Incorporation by Reference. All terms
and conditions of the LLC Agreement are hereby incorporated by reference in this
Joinder as if set forth herein in full.

 

3.                                      Address. All notices under the LLC
Agreement to the undersigned shall be direct to:

 

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

[NAME OF NEW MEMBER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed

 

as of the date first set forth above:

 

 

 

TRADEWEB MARKETS LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

Exhibit B

 

FORM OF REDEMPTION NOTICE

 

Tradeweb Markets LLC
1177 Avenue of the Americas, 31st Floor
New York, New York 10036
Attention: Douglas Friedman, General Counsel
Email: Douglas.Friedman@tradeweb.com

 

Tradeweb Markets Inc.
1177 Avenue of the Americas, 31st Floor
New York, New York 10036
Attention: Douglas Friedman, General Counsel
Email: Douglas.Friedman@tradeweb.com

 

American Stock Transfer

6201 15th Avenue

Brooklyn, NY 11219

Attention: Hans Campana 
Email: hcampana@astfinancial.com

 

Reference is hereby made to the Fifth Amended and Restated Limited Liability
Company Agreement, dated as of April 4, 2019 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “LLC Agreement”), by and among Tradeweb Markets LLC, a Delaware
limited liability company (the “Company”), Tradeweb Markets Inc., a Delaware
corporation and sole manager of the Company, and the other Members (as defined
therein) party thereto. Capitalized terms used but not defined herein shall have
the meanings given to them in the LLC Agreement.

 

The undersigned Member desires to have the Company redeem the number of Common
Units set forth below (together with the Class C Common Stock related thereto,
the “Class C Paired Interests”; or, together with the Class D Common Stock
related thereto, the “Class D Paired Interests”) in exchange for shares of
Class [A/B] Common Stock (the “Deliverable Common Stock”) to be issued in its
name as set forth below, in accordance with the terms of the LLC Agreement.

 

Legal Name of Member:

 

Address:

 

Number of Class C Paired Interests and/or Class D Paired Interests to be
exchanged:

Option 1. [              Class C Paired Interests and/or                 
Class D Paired Interests]

 

Option 2.

 

[an amount, calculated at the Calculation Date, that is the lesser of
(i)             Class C Paired Interests and/or                Class D Paired
Interests and (ii) the number of Class C Paired Interests

 

--------------------------------------------------------------------------------



 

and/or Class D Paired Interests (with priority given to the Redemption of
Class [C] Paired Interests) that would result in the Redeeming Member having
Beneficial Ownership of the highest number of whole shares of Class A Common
Stock that is equal to or less than (a) 4.9% of the outstanding shares of
Class A Common Stock minus (b)            shares of Class A Common Stock. For
the avoidance of doubt, the Beneficial Ownership of the undersigned Member shall
be calculated for this purpose taking into account all Redemptions and Direct
Exchanges of any other Member as of the same Redemption Date.]

 

Deliverable Common Stock to be issued:

Class A Common Stock and/or               Class B Common Stock

 

The undersigned Member hereby represents and warrants that (i) the undersigned
has full legal capacity to execute and deliver this Redemption Notice and to
perform the undersigned’s obligations hereunder; (ii) this Redemption Notice has
been duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar Laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Class C Paired Interests
and/or Class D Paired Interests (each a “Paired Interest”) subject to this
Redemption Notice that are being redeemed are free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned Member or the Paired Interests subject to this Redemption Notice is
required to be obtained by the undersigned for the redemption of such Paired
Interests [if the undersigned elects Option 2 above] [; and (v) on [       ],
20[    ] [two (2) Business Day prior to the date hereof], the Beneficial
Ownership of the undersigned is                  shares of Class A Common Stock
without giving effect to the Deliverable Common Stock or any potential
Redemption].

 

[if the undersigned elects Option 2 above] [For the purposes of the calculations
in Option 2, the undersigned agrees that the Company, the Corporation and the
Exchange Agent are entitled to rely on the Beneficial Ownership provided by the
undersigned as set forth in this Redemption Notice, as modified by the
Beneficial Ownership provided by the undersigned in the Beneficial Ownership
Notice, if any.]

 

The undersigned hereby agrees to do any and all things and to take any and all
actions that may be necessary (i) to redeem or exchange the Paired Interests
subject to this Redemption Notice, and (ii) for delivery of the shares of
Deliverable Common Stock in exchange therefor.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Redemption Notice to be executed and delivered by the undersigned or by its duly
authorized attorney.

 

 

 

[              ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

Exhibit C

 

FORM OF BENEFICIAL OWNERSHIP NOTICE

 

Tradeweb Markets LLC
1177 Avenue of the Americas, 31st Floor
New York, New York 10036
Attention: Douglas Friedman, General Counsel
Email: Douglas.Friedman@tradeweb.com

 

Tradeweb Markets Inc.
1177 Avenue of the Americas, 31st Floor
New York, New York 10036
Attention: Douglas Friedman, General Counsel
Email: Douglas.Friedman@tradeweb.com

 

American Stock Transfer

6201 15th Avenue

Brooklyn, NY 11219

Attention: Hans Campana 
Email: hcampana@astfinancial.com

 

 

[           ], 20

 

Reference is hereby made to the Fifth Amended and Restated Limited Liability
Company Agreement, dated as of April 4, 2019 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “LLC Agreement”), by and among Tradeweb Markets LLC, a Delaware
limited liability company (the “Company”), Tradeweb Markets Inc., a Delaware
corporation and sole manager of the Company (the “Corporation”), and the other
Members (as defined therein) party thereto. Capitalized terms used but not
defined herein shall have the meanings given to them in the LLC Agreement.

 

The undersigned Member has submitted a Redemption Notice to the Company,  the
Corporation and the Exchange Agent, dated as of [     ], 20[  ], requesting a
Redemption (the “Requested Redemption”) of the number of Common Units set forth
therein (together with the Class C Common Stock related thereto or the Class D
Common Stock related thereto). In accordance with the terms of the LLC
Agreement, the undersigned hereby represents and warrants that the Beneficial
Ownership of the outstanding shares of Class A Common Stock of such undersigned
Member, without giving effect to the Requested Redemption or any potential
Redemption is as set forth below.

 

Legal Name of Member:

 

Address:

 

Beneficial Ownership of the outstanding shares of Class A Common Stock of the
undersigned Member, on [       ], 20[   ] [two (2) Business Day prior to the
date hereof], without giving effect to

 

--------------------------------------------------------------------------------



 

the Requested Redemption or any potential Redemption is                shares of
Class A Common Stock.

 

The undersigned Member hereby represents and warrants that (i) the undersigned
has full legal capacity to execute and deliver this Beneficial Ownership Notice
and to perform the undersigned’s obligations hereunder; and (ii) this Beneficial
Ownership Notice has been duly executed and delivered by the undersigned and is
the legal, valid and binding obligation of the undersigned enforceable against
it in accordance with the terms thereof or hereof, as the case may be, subject
to applicable bankruptcy, insolvency and similar Laws affecting creditors’
rights generally and the availability of equitable remedies.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Beneficial Ownership Notice to be executed and delivered by the undersigned or
by its duly authorized attorney.

 

 

 

[           ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------